Exhibit 10.10

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between CA-BAYHILL 4-7 LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and RESPONSYS, INC., a Delaware corporation
(“Tenant”). The following exhibits are incorporated herein and made a part
hereof: Exhibit A (Outline of Premises, including Deferred Space 1 and Deferred
Space 2)); Exhibit B (Work Letter); Exhibit C (Form of Confirmation Letter);
Exhibit D (Rules and Regulations); Exhibit E (Judicial Reference); Exhibit F
(Additional Provisions); Exhibit G (Asbestos Notification); Exhibit H
(Intentionally Omitted); Exhibit I (janitorial specifications); Exhibit J
(Approved Space Plans), and Exhibit K (Location of Tenant’s Signage).

1     BASIC LEASE INFORMATION

 

1.1          Date:

  

November 18, 2011

1.2          Premises.

  

1.2.1     “Building”:

  

1100 Grundy Lane, San Bruno, California, commonly known as Bayhill 6.

1.2.2     “Premises”:

  

The Premises shall consist of the following as of the dates set forth below.

  

As of the Commencement Date: Subject to Section 2.1.1, a total of 44,832
rentable square feet of space consisting of (i) 13,365 rentable square feet of
space located on the first (1st) floor of the Building and commonly known as
Suite 100 (the “Suite 100 Premises”), (ii) 13,897 rentable square feet of space
located on the first (1st) floor of the Building and commonly known as Suite 110
(the “Suite 110 Premises”), and (iii) 17,570 rentable square feet of space
located on the third (3rd) floor of the Building and commonly known as Suite 350
(the “Suite 350 Premises”), the outline and location of the Premises is set
forth in Exhibit A.

  

As of the Deferred Space 1 Commencement Date (defined in Section 2.1 of
Exhibit F): Subject to Section 2.1.1, a total of 56,456 rentable square feet of
space consisting of (i) the Suite 100 Premises, (ii) the Suite 110 Premises,
(iii) the Suite 350 Premises, and (iv) 11,624 rentable square feet of space
located on the third (3rd) floor of the Building and commonly known as Suite 300
(the “Deferred Space 1”), the outline and location of the Deferred Space 1 is
set forth in Exhibit A-1.

  

As of the Deferred Space 2 Commencement Date (defined in Section 3.1 of
Exhibit F): Subject to Section 2.1.1, a total of 58,388 rentable square feet of
space consisting of (i) 29,194 rentable square feet of space consisting of the
entire second (2nd) floor of the Building and commonly known as Suite 200 (the
“Deferred Space 2”), (ii) the Deferred Space 1, and (iii) the Suite 350
Premises, the outline and location of the Deferred Space 2 is set forth in
Exhibit A-1.

  

If the Premises includes any floor in its entirety, all corridors and restroom
facilities located on such floor shall be considered part of the Premises.

1.2.3     “Property”:

  

The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.



--------------------------------------------------------------------------------

1.2.4     “Project”:

  

The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements. As of the date hereof the
Project consists of the Building together with the following additional
buildings: 999 Bayhill Drive, 1111 Bayhill Drive, 1001 Bayhill Drive, and 950
Elm, San Bruno, California.

1.3         Term

  

1.3.1     Term:

  

The term of this Lease (the “Term”) shall commence on the Commencement Date and
end on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).

1.3.2     “Commencement Date”:

  

June 1, 2012; provided, however, that if Landlord fails to deliver (a) the Suite
110 Premises and the Suite 350 Premises in the condition required under this
Lease prior to January 1, 2012, and/or (ii) the Suite 100 Premises in the
condition required under this Lease, on or before April 15, 2012, then the
Commencement Date shall be delayed until the later of (x) 120 days following the
date on which Landlord delivers possession of the Suite 110 Premises and Suite
350 Premises to Tenant in the condition required under this Lease, or (y) 45
days following the date on which Landlord delivers possession of the Suite 100
Premises to Tenant in the condition required under this Lease.

1.3.3     “Expiration Date”:

  

The last day of the seventy-second (72nd) full calendar month commencing on or
after the Commencement Date, to be adjusted to be the last day of the Extension
Term if Tenant elects to extend the Term pursuant to Section 6 of Exhibit F.

1.3.4     “Extension Option”:

  

Tenant shall have the right to extend the Term for one (1) additional period of
five (5) years, as provided in Section 6 of Exhibit F, attached hereto.

1.4         “Base Rent”:

  

 

Period During

Term*

    

Annual Base

Rent Per

Rentable

Square Foot

  

Monthly Base

Rent Per Rentable

Square Foot

(rounded to the

nearest 100th of a

dollar)

  

Monthly

Installment

of Base Rent

Commencement Date through the day preceding the Deferred Space 1 Commencement
Date**

     $26.88    $2.24    $100,423.68

Deferred Space 1 Commencement Date through the day preceding Deferred Space 2
Commencement Date

     $26.88    $2.24    $126,461.44

Deferred Space 2 Commencement Date through twelve (12) full calendar months of
Term

     $26.88    $2.24    $130,789.12

 

-2-



--------------------------------------------------------------------------------

Thirteen (13) through twenty-four (24) full calendar months of Term

     $27.72    $2.31    $134,876.28

Twenty-five (25) through thirty-six (36) full calendar months of Term

     $28.44    $2.37    $138,379.56

Thirty-seven (37) through forty-eight (48) full calendar months of Term

     $29.40    $2.45    $143,050.60

Forty-nine (49) through sixty (60) full calendar months of Term

     $30.24    $2.52    $147,137.76

Sixty-one (61) through seventy-two (72) full calendar months of Term

     $31.08    $2.59    $151,224.92

 

*  The foregoing schedule is based upon both the Deferred Space 1 Commencement
Date and the Deferred Space 2 Commencement Date occurring prior to the end of
the twelfth (12th) full calendar month of Term. In the event either one or both
of the Deferred Space 1 Commencement Date and/or the Deferred Space 2
Commencement Date occurs after the twelfth (12th) full calendar month of Term,
then the foregoing Base Rent schedule shall be updated, based on the actual
square footage of the Premises, as set forth in Section 1.2.2, above, and the
applicable Monthly Base Rent Per Rentable Square Foot set forth in the Base Rent
schedule.

**  Notwithstanding the foregoing, so long as no Default (defined in
Section 19.1) exists, Tenant shall be entitled to an abatement of Base Rent, in
the amount of $100,423.68 per month, for the first two (2) full calendar months
of the Term.

1.5         “Base Year” for Expenses:

     

Calendar year 2013.

“Base Year” for Taxes:

     

Calendar year 2013.

1.6         “Tenant’s Share”:

  

As of the Commencement Date: 44.33 % (based upon a total of 101,123 rentable
square feet in the Building), subject to Section 2.1.1.

  

As of the Deferred Space 1 Commencement Date: 55.83 % (based upon a total of
101,123 rentable square feet in the Building), subject to Section 2.1.1.

  

As of the Deferred Space 2 Commencement Date: 57.74 % (based upon a total of
101,123 rentable square feet in the Building), subject to Section 2.1.1.

1.7         “Permitted Use”:

  

General office and administrative use consistent with a first-class office
building; provided that in no event shall the Premises, or any portion of the
Premises, be used to operate as a payroll processing and servicing company for
third parties.

1.8.        “Security Deposit”:

  

$137,000.00, as more particularly described in Section 21.

Prepaid Base Rent:

  

$100,423.68, as more particularly described in Section 3.

1.9         Parking:

  

Three and 3/10 (3.3) unreserved parking spaces per 1,000 rentable square feet of
space in the Premises from time to time during the Term, at no charge. Parking
is on an unassigned, first-come, first-serve basis.

 

-3-



--------------------------------------------------------------------------------

1.10       Address of Tenant:

  

Before the Commencement Date:

  

900 Cherry Avenue, 5th Floor

San Bruno, CA 94066

Attn: General Counsel

  

From and after the Commencement Date: the Premises.

1.11       Address of Landlord:

  

CA-Bayhill 4-7 Limited Partnership

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Building manager

  

with copies to:

  

Equity Office

2655 Campus Drive, Suite 100

San Mateo, California 94403

Attn: Managing Counsel

  

and

  

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

1.12       Broker(s):

  

Cassidy Turley / BT Commercial (“Tenant’s Broker”), representing Tenant, and CB
Richard Ellis (“Landlord’s Broker”), representing Landlord.

1.13       Building HVAC Hours and Holidays:

  

“Building HVAC Hours” mean 7:00 a.m. to 7:00 p.m., Monday through Friday,
excluding the day of observation of New Year’s Day, Presidents Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at
Landlord’s discretion, any other locally or nationally recognized holiday that
is observed by other buildings comparable to and in the vicinity of the Building
(collectively, “Holidays”).

1.14       “Transfer Radius”:

  

None.

1.15       “Tenant Improvements”:

  

Defined in Exhibit B.

2     PREMISES AND COMMON AREAS.

2.1     The Premises.

2.1.1     Subject to the terms hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time re-measure
the Premises and/or the Building in accordance with any generally accepted
measurement standards selected by Landlord and adjust Tenant’s Share based on
such re-measurement so long as all other tenants in the building are subject to
the same measurement standard and consistent adjustments to their respective
tenants’ shares; and provided further, however, that any such re-measurement
shall not affect the amount of Base Rent payable for, or the amount of any
tenant allowance applicable to, the initial Term. Landlord shall deliver
possession of the Suite 110 Premises and the Suite 350 Premises to Tenant as
soon as reasonably practicable following the execution and delivery of this
Lease, taking into account the fact that Landlord must complete the “Landlord
Work” applicable to the Suite 110 Premises and the Suite 350 Premises pursuant
to Section 3 of the Work Letter prior to delivering the same to Tenant.
Thereafter, Landlord shall deliver possession of (i) the Suite 100 Premises to
Tenant on or before April 15, 2012, (ii) the Deferred Space 1 to Tenant pursuant
to Section 2 of Exhibit F, and (iii) the Deferred Space 2 to Tenant pursuant to
Section 3 of Exhibit F. If Landlord fails to deliver the Suite 100 Premises to
Tenant on or before April 15, 2012, then in addition to the delay in the
occurrence of the Commencement Date as set forth in Section 1.3.2, above, Tenant
shall be entitled to a credit against

 

-4-



--------------------------------------------------------------------------------

Monthly Rent with respect to the Suite 100 Premises following the Commencement
Date, equal to one (1) day for each one (1) day that occurs after April 15, 2012
and before the date upon which Landlord delivers the Suite 100 Premises to
Tenant. At any time Landlord may deliver to Tenant a notice substantially in the
form of Exhibit C, as a confirmation of the information set forth therein.
Tenant shall execute and return (or, by notice to Landlord, reasonably object
to) such notice within five (5) days after receiving it, and if Tenant fails to
do so, Tenant shall be deemed to have executed and returned it without
exception.

2.1.2     Except as expressly provided herein and in the Work Letter, and
subject to Landlord’s ongoing maintenance and repair obligations under this
Lease, the Premises is accepted by Tenant in its condition and configuration
existing on the date hereof (or in such other condition and configuration as any
existing tenant of the Premises may cause to exist in accordance with its
lease), without any obligation of Landlord to perform or pay for any alterations
to the Premises, and without any representation or warranty regarding the
condition of the Premises, the Building or the Project or their suitability for
Tenant’s business. Landlord shall deliver the Premises to Tenant with the
Initial Landlord Work (defined in Exhibit B) complete (as to those portions of
the Premises delivered from time to time), and Landlord covenants, that, as of
the date each portion of the Premises is delivered to Tenant, the Base Building
systems serving such portion of the Premises shall be in good working condition
and repair.

2.1.3     The Delivery of each portion of the Premises to Tenant shall be solely
for the purpose of Tenant constructing the Tenant Improvements therein pursuant
to the terms of Exhibit B, attached hereto, and for the purpose of Tenant
installing its furniture, equipment and fixtures (including Tenant’s data and
telephone equipment) in the Premises. In no event shall Tenant have the right to
conduct business from the Premises, or any portion thereof, prior to the
Commencement Date.

2.2     Common Areas. Tenant may use, in common with Landlord and other parties
and subject to the Rules and Regulations (defined in Exhibit D), any portions of
the Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

3     RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time. As used herein, “Additional Rent” means all amounts, other than Base
Rent, that Tenant is required to pay Landlord hereunder. Monthly payments of
Base Rent and monthly payments of Additional Rent for Expenses (defined in
Section 4.2.2), and Taxes (defined in Section 4.2.3) (collectively, “Monthly
Rent”) shall be paid in advance on or before the first day of each calendar
month during the Term; provided, however, that the installment of Base Rent for
the third (3rd) full calendar month of the Term, for which Prepaid Base Rent is
payable hereunder shall be paid upon Tenant’s execution and delivery hereof and
credited by Landlord to the third (3rd) full calendar month of the Term. Except
as otherwise provided herein, all other items of Additional Rent shall be paid
within 30 days after Landlord’s request for payment. Rent for any partial
calendar month shall be prorated based on the actual number of days in such
month. Without limiting Landlord’s other rights or remedies, (a) if any
installment of Rent is not received by Landlord or its designee within five (5)
business days after its due date, Tenant shall pay Landlord a late charge equal
to 5% of the overdue amount; and (b) any Rent that is not paid within 10 days
after its due date shall bear interest, from its due date until paid, at the
lesser of 12% per annum or the highest rate permitted by Law (defined in
Section 5). Tenant’s covenant to pay Rent is independent of every other covenant
herein. Notwithstanding the foregoing, Landlord agrees not to assess any late
charge on the first (1st) late payment of Rent by Tenant in any Expense Year
during the Term unless Tenant fails to make such payment to Landlord within five
(5) days after receipt of Landlord’s written notice that such payment was not
received when due.

4     EXPENSES AND TAXES.

4.1     General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of any amount (the “Expense Excess”) by
which Expenses for such Expense Year exceed Expenses for the Base Year, plus
(b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes for such
Expense Year exceed Taxes for the Base Year. No decrease in Expenses or Taxes
for any Expense Year below the corresponding amount for the Base Year shall
entitle Tenant to any decrease in Base Rent or any credit against amounts due
hereunder. Tenant’s Share of the Expense Excess and Tenant’s Share of the Tax
Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.

4.2     Definitions. As used herein, the following terms have the following
meanings:

4.2.1     “Expense Year” means each calendar year (other than the Base Year and
any preceding calendar year) in which any portion of the Term occurs.

4.2.2     “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property. Landlord shall act in a reasonable
manner in incurring Expenses. Expenses shall include (i) the cost of supplying
all utilities (not separately metered or sub-metered to an individual tenant),
the cost of operating, repairing,

 

-5-



--------------------------------------------------------------------------------

maintaining the utility, telephone, mechanical, sanitary, storm-drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections, the cost of contesting any Laws that may affect Expenses, and the
costs of complying with any governmentally-mandated transportation-management or
similar program; (iii) subject to the terms of Section 10.5 of this Lease,
below, the cost of all insurance premiums and deductibles; (iv) the cost of
landscaping and relamping; (v) the cost of Parking Facility operation, repair,
restoration, and maintenance; (vi) a management fee in the amount (which is
hereby acknowledged to be reasonable) of 3% of gross annual receipts from the
Building (excluding the management fee), together with actual, out-of-pocket
fees and costs, including consulting fees, legal fees and accounting fees, of
all contractors and consultants incurred in connection with the management,
operation, maintenance and repair of the Property; (vii) payments under any
equipment-rental agreements and the fair rental value of any management office
space; (viii) wages, salaries and other compensation, expenses and benefits,
including taxes levied thereon, of all persons engaged in the operation,
maintenance and security of the Property up to, but not senior, to the position
of general manager, and costs of training, uniforms, and employee enrichment for
such persons; (ix) the costs of operation, repair, maintenance and non-capital
replacement of all systems and equipment (and components thereof) of the
Property; (x) the cost of janitorial, alarm, security and other services,
replacement of wall and floor coverings, ceiling tiles and fixtures in Common
Areas, maintenance and replacement of curbs and walkways, repair to roofs;
(xi) rental or acquisition costs of supplies, tools, equipment, materials and
personal property used in the maintenance, operation and repair of the Property;
(xii) the cost of capital improvements or any other items that are (A) intended
to effect economies in the operation or maintenance of the Property, reduce
current or future Expenses, enhance the safety or security of the Property or
its occupants, or enhance the environmental sustainability of the Property’s
operations, (B) replacements or modifications of the nonstructural portions of
the Base Building (defined in Section 7) or Common Areas that are required to
keep the Base Building or Common Areas in good condition, or (C) required under
any Law, except for capital expenditures to remedy a condition existing prior to
the Commencement Date which an applicable governmental authority, if it had
knowledge of such condition prior to the Commencement Date, would have then
required to be remedied pursuant to then-current governmental laws or
regulations in their form existing as of the Commencement Date and pursuant to
the then-current interpretation of such governmental laws or regulations by the
applicable governmental authority as of the Commencement Date; provided,
however, that any capital expenditure included in Expenses shall be amortized
(including interest, at the prevailing interest rate charged by Landlord within
the Project for the amortization of capital improvements, on the unamortized
cost) over its reasonable useful life as reasonably determined by Landlord in
accordance with sound real estate management and accounting principles; and
(xiii) payments under any existing or future reciprocal easement agreement,
transportation management agreement, cost-sharing agreement or other covenant,
condition, restriction or similar instrument affecting the Property.

Notwithstanding anything to the contrary in this Lease, Expenses shall not
include, and Tenant shall have no obligation to pay or reimburse Landlord for
any of the following: (a) capital expenditures not described in clauses (xi) or
(xii) above (in addition, any capital expenditure shall be included in Expenses
only if paid or accrued after the Base Year and shall be amortized (including
actual or imputed interest on the amortized cost) over such period of time as
Landlord shall reasonably determine in accordance with sound real estate
management and accounting principles); (b) depreciation; (c) expense reserves or
amortization (except as expressly permitted under clause (xii) above; (c) ground
rent payments and any and all principal and interest payments of mortgage or any
other non-operating debts of Landlord; (d) costs of repairs to the extent
Landlord is reimbursed by insurance or condemnation proceeds, warranty, service
contracts and/or any other tenant or third party (other than by such parties’
payment of their share of expenses under their respective leases), provided that
Landlord shall use commercially reasonable efforts to obtain such
reimbursements; (e) any and all costs of leasing space in the Building,
including brokerage commissions, lease concessions, legal fees, rental
abatements and construction allowances granted to specific tenants and
construction, improvement and decorating costs in preparing space for initial
occupancy by a specific tenant as well as all costs incurred in connection with
arising out of any disputes with and/or enforcing the leases of, any other
tenant of the Building or Project; (f) costs of selling, financing or
refinancing the Building; (g) fines, penalties or interest resulting from late
payment of Taxes or Expenses; (h) organizational expenses of creating or
operating the entity that constitutes Landlord; (i) damages paid to Tenant
hereunder or to other tenants of the Building under their respective leases;
(j) costs to correct original construction defects, (k) expenses payable
directly by Tenant or any other tenant in the Building or Project for any reason
(such as for excessive utility use) in connection with services or benefits not
provided consistently to all occupants of the Project; (l) advertising or
promotional expenses; (m) any amount paid by Landlord or to the parent
organization or a subsidiary or affiliate of the Landlord for supplies and/or
services in the Project to the extent the same exceeds the costs of such
supplies and/or services rendered by qualified, first-class unaffiliated third
parties on a competitive basis; (n) costs incurred to comply with applicable Law
with respect to hazardous materials, as defined by applicable Law (“Hazardous
Material”), which was in existence in the Building or on the Project prior to
the date of this Lease, and was of such a nature that a federal, state or
municipal governmental or quasi-governmental authority, if it had then had
knowledge of the presence of such Hazardous Material, in the state, and under
the conditions that it then existed in the Building or on the Project, would
have then required the removal, remediation or other action with respect to such
Hazardous Material; and costs incurred with respect to Hazardous Material, which
Hazardous Material is

 

-6-



--------------------------------------------------------------------------------

brought into the Building or onto the Project after the date hereof by Landlord
or any other tenant of the Project or by anyone other than Tenant and is of such
a nature, at that time, that a federal, state or municipal governmental or
quasi-governmental authority, if it had then had knowledge of the presence of
such Hazardous Material, in the state, and under the conditions, that it then
exists in the Building or on the Project, would have then required the removal,
remediation or other action with respect to such Hazardous Material; (o) the
costs of acquiring sculptures, paintings, wall hangings, or other objects of
art; (p) any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord; (q) payments (such as salaries and
fees) to Landlord’s executive personnel above the grade of general manager;
(r) except for management fees permitted under clause (vi) above, and except as
otherwise expressly allowed under the terms of this Lease, any additional
management fees or administrative fees or other markup on Expenses; (s) the
costs of repairs and/or alterations necessitated by the gross negligence or
willful misconduct of Landlord or its agents, employees, or contractors, and the
cost of repairs and/or alterations necessitated by the negligence or willful
misconduct of any other tenant (other than Tenant) or occupant of the Building
or any of their respective agents, employees, contractors, invitees, or
licensees; and (t) any cost for overtime or other expenses incurred by Landlord
in curing defaults under any tenant’s lease.

If Landlord does not carry earthquake or terrorism insurance for the Building
during the Base Year but subsequently obtains earthquake or terrorism insurance
for the Building during the Term, then from and after the date upon which
Landlord obtains such earthquake insurance and continuing throughout the period
during which Landlord maintains such insurance, Expenses for the Base Year shall
be deemed to be increased by the amount of the premium Landlord would have
incurred had Landlord maintained such insurance for the same period of time
during the Base Year as such insurance is maintained by Landlord during such
subsequent Expense Year. If, during any portion of the Base Year or any Expense
Year, the Building is not 100% occupied (or a service provided by Landlord to
tenants of the Building generally is not provided by Landlord to a tenant that
provides such service itself, or any tenant of the Building is entitled to free
rent, rent abatement or the like), Expenses for such year shall be determined as
if the Building had been 100% occupied (and all services provided by Landlord to
tenants of the Building generally had been provided by Landlord to all tenants,
and no tenant of the Building had been entitled to free rent, rent abatement or
the like) during such portion of such year. If insurance, security or utility
costs for any Expense Year are less than insurance, security or utility costs,
respectively, for the Base Year, then, for purposes of determining Expenses for
such Expense Year, such costs for such Expense Year shall be deemed to be
increased so as to be equal to such corresponding costs for the Base Year.
Notwithstanding any contrary provision hereof, Expenses for the Base Year shall
exclude (a) any market-wide cost increases resulting from extraordinary
circumstances, including Force Majeure (defined in Section 25.2), boycotts,
strikes, conservation surcharges, embargoes or shortages, and (b) at Landlord’s
option, the cost of any repair or replacement that Landlord reasonably expects
will not recur on an annual or more frequent basis.

4.2.3     “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the Property.
Taxes shall include (a) real estate taxes; (b) general and special assessments;
(c) transit taxes; (d) leasehold taxes; (e) personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture
and other personal property used in connection with the Property; (f) any tax on
the rent, right to rent or other income from any portion of the Property or as
against the business of leasing any portion of the Property; (g) any assessment,
tax, fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) any assessment, tax, fee, levy or charge allocable or measured
by the area of the Premises or by the Rent payable hereunder, including any
business, gross income, gross receipts, sales or excise tax with respect to the
receipt of such Rent. Any costs and expenses (including reasonable attorneys’
and consultants’ fees) incurred in attempting to protest, reduce or minimize
Taxes shall be included in Taxes for the year in which they are incurred.
Notwithstanding any contrary provision hereof, Taxes shall be determined without
regard to any “green building” credit and shall exclude (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent applicable to Landlord’s general or net income (as opposed to
rents, receipts or income attributable to operations at the Property), (ii) any
Expenses, and (iii) any items required to be paid by Tenant under Section 4.5.

4.3     Allocation. Landlord, in its reasonable discretion, may equitably
allocate certain Expenses for Common Area maintenance of the entire Project or
other expenses applicable to the entire Project among office, retail or other
portions or occupants of the Property; provided, however, that Expenses relating
solely to the Building shall only be allocated among tenants of the Building,
and expenses relating solely to other buildings in the Project shall not be
allocated to Expenses hereunder. If Landlord incurs Expenses or Taxes for the
Property together with another property, Landlord, in its reasonable

 

-7-



--------------------------------------------------------------------------------

discretion, shall equitably allocate such shared amounts between the Property
and such other property. Landlord shall disclose any such allocations and the
bases therefore on each Statement delivered pursuant to Section 4.4 below.

4.4     Calculation and Payment of Expense Excess and Tax Excess.

4.4.1     Statement of Actual Expenses and Taxes; Payment by Tenant.  Landlord
shall endeavor to give to Tenant on or before June 1 of each year during the
Term, after the end of the Base Year and each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses, Taxes, Expense Excess and Tax
Excess for such Expense Year. If the amount paid by Tenant for such Expense Year
pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of the
actual Expense Excess plus Tenant’s Share of the actual Tax Excess (as such
amounts are set forth in such Statement), Tenant shall, within thirty (30) days
of receipt of such Statement, pay Landlord the amount of such underpayment, or
receive a credit in the amount of such overpayment, with or against the Rent
then or next due hereunder; provided, however, that if this Lease has expired or
terminated and Tenant has vacated the Premises, Tenant shall pay Landlord the
amount of such underpayment, or Landlord shall pay Tenant the amount of such
overpayment (less any Rent due), within 30 days after delivery of such
Statement. Any failure of Landlord to timely deliver the Statement for any
Expense Year shall not diminish either party’s rights under this Section 4.

4.4.2     Statement of Estimated Expenses and Taxes.  Landlord shall endeavor to
give to Tenant, for each Expense Year, a statement (the “Estimate Statement”)
setting forth Landlord’s reasonable estimates of the Expenses, Taxes, Expense
Excess (the “Estimated Expense Excess”) and Tax Excess (the “Estimated Tax
Excess”) for such Expense Year. Upon receiving an Estimate Statement, Tenant
shall pay, within thirty (30) days of receipt, an amount equal to the excess of
(a) the amount obtained by multiplying (i) the sum of Tenant’s Share of the
Estimated Expense Excess plus Tenant’s Share of the Estimated Tax Excess (as
such amounts are set forth in such Estimate Statement), by (ii) a fraction, the
numerator of which is the number of months that have elapsed in the applicable
Expense Year (including the month of such payment) and the denominator of which
is 12, over (b) any amount previously paid by Tenant for such Expense Year
pursuant to this Section 4.4.2. Until Landlord delivers a new Estimate Statement
(which Landlord may do at any time), Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the sum of
Tenant’s Share of the Estimated Expense Excess plus Tenant’s Share of the
Estimated Tax Excess, as such amounts are set forth in the previous Estimate
Statement. Any failure of Landlord to timely deliver any Estimate Statement
shall not diminish Landlord’s rights to receive payments and revise any previous
Estimate Statement under this Section 4.

4.4.3     Retroactive Adjustment of Taxes.  Notwithstanding any contrary
provision hereof, if, after Landlord’s delivery of any Statement, an increase or
decrease in Taxes occurs for the applicable Expense Year or for the Base Year
(whether by reason of reassessment, error, or otherwise), Taxes for such Expense
Year or the Base Year, as the case may be, and the Tax Excess for such Expense
Year shall be retroactively adjusted. If, as a result of such adjustment, it is
determined that Tenant has under- or overpaid Tenant’s Share of such Tax Excess,
Tenant shall pay Landlord the amount of such underpayment, or receive a credit
in the amount of such overpayment, with or against the Rent then or next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Tenant shall pay Landlord the amount of such
underpayment, or Landlord shall pay Tenant the amount of such overpayment (less
any Rent due), within 30 days after such adjustment is made.

4.5     Charges for Which Tenant Is Directly Responsible.  Tenant shall pay,
prior to delinquency, any taxes levied against Tenant’s equipment, furniture,
fixtures and other personal property located in or about the Premises. If any
such taxes are levied against Landlord or its property (or if the assessed value
of Landlord’s property is increased by the inclusion therein of a value placed
upon such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, within 30 days upon demand (including
copies of any tax invoice demonstrating the tax increases resulting from
Tenant’s alterations or equipment, furniture, fixtures or other personal
property), shall repay to Landlord the amount so paid. If the Leasehold
Improvements (defined in Section 7.1) are assessed for real property tax
purposes at a valuation higher than the valuation at which tenant improvements
conforming to Landlord’s “building standard” in other space in the Building are
assessed, the Taxes levied against Landlord or the Property by reason of such
excess assessed valuation shall be deemed taxes levied against Tenant’s personal
property for purposes of this Section 4.5. Notwithstanding any contrary
provision hereof, Tenant shall pay, 10 days before delinquency, (i) any rent
tax, sales tax, service tax, transfer tax or value added tax, or any other tax
respecting the rent or services described herein or otherwise respecting this
transaction or this Lease; and (ii) any taxes assessed upon the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of any portion of the Property.

4.6     Books and Records.  Landlord shall maintain books and records of all
Expenses and Taxes paid by Landlord and subject to reimbursement by Tenant
hereunder in accordance with sound real estate management and accounting
principles. Within one hundred eighty (180) days after receiving any

 

-8-



--------------------------------------------------------------------------------

Statement (the “Review Notice Period”), Tenant may give Landlord notice (“Review
Notice”) stating that Tenant elects to review Landlord’s calculation of the
Expense Excess and/or Tax Excess for the Expense Year to which such Statement
applies and identifying with reasonable specificity the records of Landlord
reasonably relating to such matters that Tenant desires to review. Within a
reasonable time after receiving a timely Review Notice (and, at Landlord’s
option, an executed confidentiality agreement as described below), Landlord
shall deliver to Tenant, or make available for inspection at a location
reasonably designated by Landlord, copies of such records. Within 60 days after
such records are made available to Tenant (the “Objection Period”), Tenant may
deliver to Landlord notice (an “Objection Notice”) stating with reasonable
specificity any objections to the Statement, in which event Landlord and Tenant
shall work together in good faith to resolve Tenant’s objections. Tenant may not
deliver more than one Review Notice or more than one Objection Notice with
respect to any Expense Year. If Tenant fails to give Landlord a Review Notice
before the expiration of the Review Notice Period or fails to give Landlord an
Objection Notice before the expiration of the Objection Period, Tenant shall be
deemed to have approved the Statement. Notwithstanding any contrary provision
hereof, Landlord shall deliver or make available to Tenant records relating to
the Base Year in connection with the first review for an Expense Year performed
by Tenant pursuant to this Section 4.6, and Tenant may elect to exercise its
audit rights under this Section 4.6 of the Expenses and Taxes for the Base Year
in connection with such initial review; provided, however, thereafter Landlord
shall have no obligation to deliver or make available to Tenant records relating
to the Base Year in connection with any subsequent review performed by Tenant
pursuant to this Section 4.6. If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the State
of California and its fees shall not be contingent, in whole or in part, upon
the outcome of the review. Tenant shall be responsible for all costs of such
review. The records and any related information obtained from Landlord shall be
treated as confidential, and as applicable only to the Premises, by Tenant, its
auditors, consultants, and any other parties reviewing the same on behalf of
Tenant (collectively, “Tenant’s Auditors”). Before making any records available
for review, Landlord may require Tenant and Tenant’s Auditors to execute a
reasonable confidentiality agreement, in which event Tenant shall cause the same
to be executed and delivered to Landlord within 30 days after receiving it from
Landlord, and if Tenant fails to do so, the Objection Period shall be reduced by
one day for each day by which such execution and delivery follows the expiration
of such 30-day period. Notwithstanding any contrary provision hereof, Tenant may
not examine Landlord’s records or dispute any Statement if any Rent remains
unpaid beyond any applicable notice and cure period set forth in this Lease. If,
for any Expense Year, Landlord and Tenant determine that the sum of Tenant’s
Share of the actual Expense Excess plus Tenant’s Share of the actual Tax Excess
is less or more than the amount reported, Tenant shall receive a credit in the
amount of its overpayment against Rent then or next due hereunder, or pay
Landlord the amount of its underpayment with the Rent next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Landlord shall pay Tenant the amount of its overpayment
(less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination. If, for any Expense Year,
Landlord and Tenant determine that the sum of the amounts charged by Landlord to
Tenant hereunder for Tenant’s Share of the Expense Excess plus Tenant’s Share of
the Tax Excess is more than one hundred five percent (105%) of the amounts
actually due and payable by Tenant hereunder, then Landlord shall reimburse
Tenant for the reasonable actual out-of-pocket cost of Tenant’s Auditor (but not
for more than one (1) Tenant Auditor).

5     USE; COMPLIANCE WITH LAWS.  Tenant shall not (a) use the Premises for any
purpose other than the Permitted Use, or (b) do anything in or about the
Premises that violates any of the Rules and Regulations, damages the reputation
of the Project, interferes with, injures or annoys other occupants of the
Building, or constitutes a nuisance. Tenant, at its expense, shall comply with
all Laws relating to (i) the operation of its business at the Project,
(ii) Tenant’s use and occupancy of the Premises and all improvements and/or
Alterations performed by or on behalf of Tenant, or (iii) the Building systems
and located in or exclusively serving the Premises (but not including the
Building systems located in the core area of the Building. If, in order to
comply with any such Law, Tenant must obtain or deliver any permit, certificate
or other document evidencing such compliance, Tenant shall provide a copy of
such document to Landlord promptly after obtaining or delivering it. If a change
to any Common Area, the Building structure, or any Building system located
outside of and not exclusively serving the Premises becomes required under Law
(or if any such requirement is enforced) as a result of any Tenant-Insured
Improvement (defined in Section 10.2.2), the installation of any trade fixture,
or any use of the Premises other than general office use, Tenant, upon demand,
shall pay Landlord the cost of making such change, including a Landlord
coordination fee equal to 5% of the cost of such change. As used herein, “Law”
means any existing or future law, code, ordinance, regulation or requirement of
any governmental authority having jurisdiction over the Project or the parties.
Landlord shall comply with all applicable Laws relating to the Base Building
(defined in Section 7), provided that compliance with such applicable Laws is
not the responsibility of Tenant under this Lease, and provided further that
Landlord’s failure to comply therewith would prohibit Tenant from obtaining or
maintaining a certificate of occupancy for the Premises, or would unreasonably
and materially affect the safety of Tenant’s employees or create a significant
health hazard for Tenant’s employees, or would otherwise materially and
adversely affect Tenant’s use of or access to the Premises. Landlord shall be
permitted to include in Expenses any costs or expenses incurred by Landlord
under this Article 5 to the extent not prohibited by the terms of Section 4.2.2
above.

 

-9-



--------------------------------------------------------------------------------

6     SERVICES.

6.1     Standard Services.    Landlord shall provide the following services on
all days (unless otherwise stated below): (a) subject to limitations imposed by
Law, customary heating, ventilation and air conditioning (“HVAC”) in season
during Building HVAC Hours (provided, however, that the foregoing shall not
restrict the hours of operation of any supplemental HVAC installed by Tenant in
or exclusively serving the Premises); (b) electricity supplied by the applicable
public utility, stubbed to the Premises; (c) water supplied by the applicable
public utility (i) for use in lavatories and any drinking facilities located in
Common Areas within the Building, and (ii) stubbed to the Building core for use
in any plumbing fixtures located in the Premises; (d) janitorial services to the
Premises, except on weekends and Holidays, in accordance with the janitorial
specifications set forth in Exhibit I; (e) elevator service (subject to
scheduling by Landlord for any freight service), and (f) subject to applicable
laws and the other provisions of this Lease, and except in the event of an
emergency, access to the Building, the Premises and the common areas of the
Building, other than common areas requiring access with a Building engineer,
twenty-four (24) hours per day, seven (7) days per week, every day of the year;
provided, however, that Tenant shall only be permitted to have access to and use
of the freight elevator, loading dock, mailroom and other limited-access areas
of the Building during the normal operating hours of such portions of the
Building. As used in this Lease, “emergency” means any circumstance which, if
not immediately addressed, will cause immanent and substantial property damage
and/or personal injury or death.

6.2     Above-Standard Use.  Landlord shall provide HVAC service outside
Building HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord
such hourly cost per zone as Landlord may reasonably require. Landlord’s current
cost for after-hours Base Building HVAC is $55.00 per zone per hour; provided,
however, that Landlord agrees and acknowledges that Tenant shall not be required
to pay after-hours costs for any supplemental HVAC installed by Tenant in or
exclusively serving the Premises, the installation, maintenance and operation of
which is Tenant’s sole responsibility and expense. Tenant shall not, without
Landlord’s prior consent, use equipment that may affect the temperature
maintained by the Base Building air conditioning system or consume
above-Building-standard amounts of any water furnished for the Premises by
Landlord pursuant to Section 6.1. If Tenant’s consumption of electricity or
water exceeds the rate Landlord reasonably deems to be standard for the
Building, Tenant shall pay Landlord, upon billing, the cost of such excess
consumption, including any costs of installing, operating and maintaining any
equipment that is installed in order to supply or measure such excess
electricity or water; provided, however, Tenant may install devices to
separately meter (or sub-meter) electrical use all or a portion of the Premises,
and in such event (or if a portion of the Premises is separately metered (or
sub-metered) as of the date of this Lease) Tenant shall pay the electrical cost
directly to Landlord based on such meter (or sub-meter) readings, on demand, at
the rates charged by the public utility company furnishing the electrical
service, and Tenant’s Share of Expenses shall be reduced by the applicable
amount paid by Tenant directly to Landlord. For purposes of the preceding
sentence, any consumption of electricity in a computer server room shall be
deemed to exceed the standard rate for the Building. The connected electrical
load of Tenant’s incidental-use equipment shall not exceed the Building-standard
electrical design load of two and one-half (2.5) watts per square foot on a
connected load basis, and Tenant’s electrical usage shall not exceed the
capacity of the feeders to the Project or the risers or wiring installation
unless Tenant, at its sole cost and expense, provides all necessary upgrades to
the electrical panel and all other Building systems serving the Premises.

6.3     Interruption.  Any failure to furnish, delay in furnishing, or
diminution in the quality or quantity of any service resulting from any
application of Law, failure of equipment, performance of maintenance, repairs,
improvements or alterations, utility interruption, or event of Force Majeure
(each, a “Service Interruption”) shall not render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder, other than as expressly provided in this Section 6.3. Notwithstanding
the foregoing, if all or a material portion of the Premises is made untenantable
or inaccessible for more than five (5) consecutive business days after notice
from Tenant to Landlord by a Service Interruption that Landlord can correct
through reasonable efforts, then, as Tenant’s sole remedy, Monthly Rent shall
abate for the period beginning on the day immediately following such
5-business-day period and ending on the day such Service Interruption ends, but
only in proportion to the percentage of the rentable square footage of the
Premises made untenantable or inaccessible.

6.4     Fire Stairs.  Tenant shall have the right, subject to applicable laws,
to use the fire stairs connecting the floors of the Premises for the regular
travel of employees between such floors. Tenant shall have the right to have
such fire stairs, and the door(s) access such fire stairs on each floor of the
Premises, monitored and accessed by a security system installed by Tenant
pursuant to Article 7 of the Lease, below. Tenant hereby acknowledges that such
use of the fire stairs may not currently be allowed by applicable laws.

6.5     Tenant Security System.  Tenant may, at its own expense, install its own
security system (“Tenant’s Security System”) in the Premises, subject to
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed; provided, however, that in the event Tenant’s Security
System ties into the Building security system, Tenant shall coordinate the
installation and operation of Tenant’s Security System with Landlord to assure
that Tenant’s Security System is compatible with the

 

-10-



--------------------------------------------------------------------------------

Building security system and the systems and equipment of the Building and to
the extent that Tenant’s Security System is not compatible with the Building
security system or the Systems and Equipment of the Building, Tenant shall not
be entitled to install or operate it. Tenant shall be solely responsible, at
Tenant’s sole cost and expense, for the monitoring, operation and removal of
Tenant’s Security System, provided that, notwithstanding the foregoing, Tenant
may install any security system it desires that does not require linkage with
the Building security system and which does not affect the Building security
system and which does not (i) create (a) an adverse effect on the structural
integrity of the Building; (b) a non-compliance with applicable governmental
regulations or building codes; (c) an adverse effect on the systems and
equipment of the Building; (d) an effect on the exterior appearance of the
Building; or (e) unreasonable interference with the normal and customary office
operations of any other tenant in the Building, or (ii) materially adversely
affect Landlord’s ability to operate the Building. Tenant shall provide Landlord
with any information reasonably required regarding Tenant’s Security System in
the event access to the Premises is necessary in an emergency. At Landlord’s
option, upon the expiration or earlier termination of the Lease Term, Landlord
may require Tenant to remove Tenant’s Security System and repair all damage to
the Building resulting from such removal, at Tenant’s sole cost and expense.

7     REPAIRS AND ALTERATIONS.

7.1     Repairs.    Subject to Section 11, Tenant, at its expense, shall perform
all non-structural maintenance and repairs (including replacements) to the
interior of the Premises, and keep the Premises in as good condition and repair
as when Tenant took possession and as thereafter improved by Landlord and/or
Tenant, except for damage by casualty (which shall be governed by the terms of
Article 11 of this Lease, below), reasonable wear and tear and repairs that are
Landlord’s express responsibility hereunder. Tenant’s maintenance and repair
obligations shall include (a) all leasehold improvements in the Premises,
whenever and by whomever installed or paid for, including any Tenant
Improvements, any Alterations (defined in Section 7.2), and any leasehold
improvements installed pursuant to any prior lease, but excluding the Base
Building (the “Leasehold Improvements”); (b) all supplemental heating,
ventilation and air conditioning units, kitchens (including hot water heaters,
dishwashers, garbage disposals, insta-hot dispensers, and plumbing) and similar
facilities exclusively serving the Premises, whether located inside or outside
of the Premises, and whenever and by whomever installed or paid for; and (c) all
Lines (defined in Section 23). Notwithstanding the foregoing, Landlord may, if
requested by Tenant, perform such maintenance and repairs on Tenant’s behalf, in
which case Tenant shall pay Landlord, upon demand, the actual, documented cost
to Landlord for such work plus a coordination fee equal to 5% of such cost.
Landlord shall perform all maintenance and repairs to (i) the roof and exterior
walls and windows of the Building, (ii) the Base Building, including all Base
Building elements of the Premises, and (iii) the Common Areas. As used herein,
“Base Building” means the structural portions of the Building (including the
foundation and roof), the roof and exterior walls and windows of the Building,
and all mechanical (including HVAC), electrical, plumbing and fire/life-safety
systems serving the Building in general, excluding additions or upgrades to such
Building systems made by Tenant, whether located inside or outside of the
Premises. Landlord’s shall perform its maintenance and repair obligations in a
manner consistent with the landlords of other first class office buildings in
the general vicinity of the Building.

7.2     Alterations.  Tenant may not make any improvement, alteration, addition
or change to the Premises or to any mechanical, plumbing or HVAC facilities or
other systems serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by Landlord.
Notwithstanding the foregoing, (i) Landlord hereby approves the space plans
attached hereto as Exhibit J (the “Approved Space Plans”), and (ii) Landlord’s
prior consent shall not be required for any Alteration that is decorative only
(e.g., carpet installation or painting) and not visible from outside the
Premises, provided that Landlord receives 10 business days’ prior notice. For
any Alteration, (a) Tenant, before commencing work, shall deliver to Landlord,
and obtain Landlord’s approval of (to the extent Landlord’s approval is
required), plans and specifications; (b) Landlord, in its discretion, may
require Tenant to obtain security for performance reasonably satisfactory to
Landlord; (c) Tenant shall deliver to Landlord “as built” drawings (in CAD
format, if requested by Landlord), completion affidavits, full and final lien
waivers, and all governmental approvals; and (d) Tenant shall pay Landlord upon
demand (i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing
the work, and (ii) a coordination fee equal to 5% of the cost of the work;
provided, however, that this clause (d) shall not apply to any Tenant
Improvements.

7.3     Tenant Work.  Before commencing any repair or Alteration (“Tenant
Work”), Tenant shall deliver to Landlord, and obtain Landlord’s approval (not to
be unreasonably withheld) of, (a) names of contractors, subcontractors,
mechanics, laborers and materialmen; (b) evidence of contractors’ and
subcontractors’ insurance; and (c) any required governmental permits. Tenant
shall perform all Tenant Work (i) in a good and workmanlike manner using
materials of a quality reasonably approved by Landlord; (ii) in compliance with
any approved plans and specifications, all Laws, the National Electric Code, and
Landlord’s construction rules and regulations; and (iii) in a manner that does
not impair the Base Building. If, as a result of any Tenant Work, Landlord
becomes required under Law to perform any inspection, give any notice, or cause
such Tenant Work to be performed in any particular manner, Tenant shall comply
with such requirement and promptly provide Landlord with reasonable
documentation of

 

-11-



--------------------------------------------------------------------------------

such compliance. Landlord’s approval of Tenant’s plans and specifications shall
not relieve Tenant from any obligation under this Section 7.3. In performing any
Tenant Work, Tenant shall not use contractors, services, labor, materials or
equipment that, in Landlord’s reasonable judgment, would disturb labor harmony
with any workforce or trades engaged in performing other work or services at the
Project.

8     LANDLORD’S PROPERTY.    All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Insured Improvements are not, in Landlord’s
reasonable judgment, Building-standard, then before the expiration or earlier
termination hereof, Tenant shall, at Tenant’s expense, and except as otherwise
notified by Landlord, remove such Tenant-Insured Improvements, repair any
resulting damage to the Premises or Building, and restore the affected portion
of the Premises to its condition existing before the installation of such
Tenant-Insured Improvements (or, at Landlord’s election, to a Building-standard
tenant-improved condition as reasonably determined by Landlord; provided
further, however, that notwithstanding the foregoing, upon request by Tenant at
the time of Tenant’s request for Landlord’s consent to any Alteration or
improvement, Landlord shall notify Tenant whether the applicable Alteration or
improvement will be required to be removed pursuant to the terms of this
Section 8. If Tenant fails to timely perform any work required under the
preceding sentence, Landlord may perform such work at Tenant’s expense.
Notwithstanding anything set forth in this Lease to the contrary, Tenant shall
not be obligated to remove the Tenant Improvements constructed by Tenant in the
Premises pursuant to the Work Letter to the extent such Tenant Improvements are
a natural and logical extension of the Approved Space Plans.

9     LIENS.  Tenant shall keep the Project free from any lien arising out of
any work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after written
notice from Landlord, and if Tenant fails to do so, Landlord, without limiting
its remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant upon demand.

10    INDEMNIFICATION; INSURANCE.

10.1   Waiver and Indemnification.    Tenant waives all claims against Landlord,
its Security Holders (defined in Section 17), Landlord’s managing agent(s),
their (direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by the
active negligence or willful misconduct of Landlord or any other Landlord
Party(ies) or Landlord’s contractor(s), subject, however, to the mutual waiver
of subrogation in Section 10.4 below with respect to damage to property, or
(ii) any failure to prevent or control any criminal or otherwise wrongful
conduct by any third party or to apprehend any third party who has engaged in
such conduct. Tenant shall indemnify, defend, protect, and hold the Landlord
Parties harmless from any obligation, loss, claim, action, liability, penalty,
damage, cost or expense (including reasonable attorneys’ and consultants’ fees
and expenses) (each, a “Claim”) that is imposed or asserted by any third party
and arises from (a) any cause in the Premises, (b) occupancy of the Premises by,
or any negligence or willful misconduct of, Tenant, any party claiming by,
through or under Tenant, their (direct or indirect) owners, or any of their
respective beneficiaries, trustees, officers, directors, employees, agents,
contractors, licensees or invitees, or (c) any breach by Tenant of any
representation, covenant or other term contained herein, except to the extent
such any Claim arises from the active negligence or willful misconduct of
Landlord, any Landlord Party(ies) or Landlord’s contractor(s). Landlord shall
indemnify, defend, protect, and hold Tenant, its officers, directors,
stockholders, employees and agents harmless from any Claim that is imposed or
asserted by any third party and arises from Landlord’s active negligence or
willful misconduct, expect to the extent such Claim arises from the negligence
or willful misconduct of Tenant.

10.2   Tenant’s Insurance.    Tenant shall maintain the following coverages in
the following amounts:

10.2.1   Commercial General Liability Insurance covering claims of bodily
injury, personal injury and property damage arising out of Tenant’s operations
and contractual liabilities, including coverage formerly known as broad form, on
an occurrence basis, with combined primary and excess/umbrella limits of
$3,000,000 each occurrence and $4,000,000 annual aggregate.

10.2.2   Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”). Such insurance shall be written on a special cause of loss form
for physical loss or damage, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance, and shall include coverage for damage or other loss caused by fire
or other peril, including vandalism and malicious mischief, theft,

 

-12-



--------------------------------------------------------------------------------

water damage of any type, including sprinkler leakage, bursting or stoppage of
pipes, and explosion, and providing business interruption coverage for a period
of one year.

10.2.3   Workers’ Compensation statutory limits and Employers’ Liability limits
of $1,000,000.

10.3   Form of Policies.  The minimum limits of insurance required to be carried
by Tenant shall not limit Tenant’s liability. Such insurance shall be issued by
an insurance company that has an A.M. Best rating of not less than A-VII and
shall be in a commercially reasonable form. Tenant’s Commercial General
Liability Insurance shall (a) name the Landlord Parties and any other party
reasonably designated in writing by Landlord (“Additional Insured Parties”) as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. Tenant shall deliver to Landlord, on
or before the Commencement Date and at least 15 days before the expiration dates
thereof, certificates from Tenant’s insurance company or insurance agent on the
forms currently designated “ACORD 25” (Certificate of Liability Insurance).
Tenant hereby represents to Landlord that Tenant’s insurance policies have a
“blanket” coverage provision that shall automatically name the Additional
Insured Parties as additional insureds with respect to Tenant’s liability
insurance, and naming Landlord as a loss payee with respect to Tenant’s Property
Insurance on any Tenant-Insured Improvements.

10.4   Subrogation.  Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by property insurance. For purposes of this Section 10.4
only, (a) any deductible with respect to a party’s insurance shall be deemed
covered by, and recoverable by such party under, valid and collectable policies
of insurance, and (b) any contractor retained by Landlord to install, maintain
or monitor a fire or security alarm for the Building shall be deemed an agent of
Landlord.

10.5   Landlord’s Insurance.  Landlord shall insure the Building during the
Lease Term against loss or damage due to fire and other casualties covered
within the classification of fire and extended coverage, vandalism coverage and
malicious mischief, sprinkler leakage, water damage and special extended
coverage. Such coverage shall be for 100% replacement cost (excluding
deductibles), as reasonably determined by Landlord from time-to-time, from such
companies, and on such other terms and conditions, as Landlord may from time to
time reasonably determine. Additionally, at the option of Landlord, such
insurance coverage may include the risks of earthquakes and/or flood damage and
additional hazards, a rental loss endorsement and one or more loss payee
endorsements in favor of the holders of any mortgages or deeds of trust
encumbering the interest of Landlord in the Building or the ground or underlying
lessors of the Building, or any portion thereof. Notwithstanding the foregoing
provisions of this Section 10.5, the coverage, types and amounts (including
deductibles) of insurance carried by Landlord in connection with the Building
shall, at a minimum, be comparable to the coverage, types and amounts of
insurance which are carried by reasonably prudent landlords of buildings
comparable to and in the vicinity of the Building (provided that in no event
shall Landlord be required to carry earthquake insurance). Landlord shall also
maintain reasonable amounts of commercial general liability insurance consistent
with such insurance maintained by reasonably prudent landlords of buildings
comparable to and in the vicinity of the Building.

10.6   Additional Insurance Obligations.    Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building; provided, however,
Landlord shall not require Tenant to increase the amounts of the insurance
required to be carried by Tenant under this Section 10, or to obtain a new type
of insurance, more than one during any five (5) year period, unless required by
Landlord’s lender.

11    CASUALTY DAMAGE.    With reasonable promptness after discovering any
damage to the Premises, or to the Common Areas necessary for access to the
Premises, resulting from any fire or other casualty (a “Casualty”), Landlord
shall notify Tenant of Landlord’s reasonable estimate of the time required to
substantially complete repair of such damage (the “Landlord Repairs”). If,
according to such estimate, the Landlord Repairs cannot be substantially
completed within 270 days after they are commenced, either party may terminate
this Lease upon 60 days’ written notice to the other party delivered within
30 days after Landlord’s delivery of such estimate; provided, however, that
Landlord may only terminate this Lease so long as Landlord terminates all other
similarly affected tenancies in the Building. Within 60 days after discovering
any damage to the Building or Project resulting from any Casualty, Landlord may,
whether or not the Premises is affected, terminate this Lease by notifying
Tenant if (i) any Security Holder terminates any ground lease or requires that
any insurance proceeds be used to pay any mortgage debt; (ii) at least $250,000
of the damage to Landlord’s property is not covered by Landlord’s insurance
policies; (iii) Landlord decides to rebuild the Building or Common Areas so that
it or they will be substantially different structurally or architecturally;
(iv) the damage occurs during the last

 

-13-



--------------------------------------------------------------------------------

12 months of the Term; or (v) any owner, other than Landlord, of any damaged
portion of the Project does not intend to repair such damage. If this Lease is
not terminated pursuant to this Section 11, Landlord shall promptly and
diligently perform the Landlord Repairs, subject to reasonable delays for
insurance adjustment and other events of Force Majeure. The Landlord Repairs
shall restore the Premises and the Common Areas necessary for access to the
Premises to substantially the same condition that existed when the Casualty
occurred, except for (a) any modifications required by Law or any Security
Holder, and (b) any modifications to the Common Areas that are deemed desirable
by Landlord, are consistent with the character of the Project, and do not
materially impair access to the Premises. In connection with any restoration by
Landlord, at its sole expense (subject to the proceeds of its property insurance
required to be carried hereunder) Tenant shall restore all Tenant-Insured
Improvements and trade fixtures promptly following Landlord’s restoration of the
Base Building. No Casualty and no restoration performed as required hereunder
shall render Landlord liable to Tenant, constitute a constructive eviction, or
excuse Tenant from any obligation hereunder; provided, however, that if the
Premises or any Common Area necessary for Tenant’s access to the Premises is
damaged by a Casualty, then, during any time that, as a result of such damage,
any portion of the Premises is untenantable or inaccessible and is not occupied
by Tenant, Rent shall be abated in proportion to the rentable square footage of
such portion of the Premises rendered untenantable thereby; provided, however,
Tenant’s right to rent abatement pursuant to the this sentence shall terminate
as of the date Tenant should have completed repairs to the Premises assuming
Tenant used reasonable due diligence in connection therewith.

12    NONWAIVER.  No provision hereof shall be deemed waived by either party
unless it is waived by such party expressly and in writing, and no waiver of any
breach of any provision hereof shall be deemed a waiver of any subsequent breach
of such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

13    CONDEMNATION.  If any part of the Premises, Building or Project is taken
for any public or quasi-public use by power of eminent domain or by private
purchase in lieu thereof (a “Taking”) for more than 180 consecutive days,
Landlord may terminate this Lease. If more than 25% of the rentable square
footage of the Premises is Taken, or access to the Premises is substantially
impaired as a result of a Taking, for more than 180 consecutive days, Tenant may
terminate this Lease. Any such termination shall be effective as of the date
possession must be surrendered to the authority, and the terminating party shall
provide termination notice to the other party within 45 days after receiving
written notice of such surrender date. Except as provided above in this
Section 13, neither party may terminate this Lease as a result of a Taking.
Tenant shall not assert any claim for compensation because of any Taking;
provided, however, that Tenant may file a separate claim for any Taking to
compensate Tenant for relocation and moving expenses, the interruption of or
damage to Tenant’s business (including, without limitation, loss or goodwill),
and compensation for Tenant’s personal property and Tenant-Insured Improvements.
If this Lease is terminated pursuant to this Section 13, all Rent shall be
apportioned as of the date of such termination. If a Taking occurs and this
Lease is not so terminated, Monthly Rent shall be abated for the period of such
Taking in proportion to the percentage of the rentable square footage of the
Premises, if any, that is subject to, or rendered inaccessible by, such Taking.

14    ASSIGNMENT AND SUBLETTING.

14.1   Transfers.    Tenant shall not, without Landlord’s prior consent (which
shall not be unreasonably withheld, conditioned or delayed), assign, mortgage,
pledge, hypothecate, encumber, permit any lien to attach to, or otherwise
transfer this Lease or any interest hereunder, permit any assignment or other
transfer hereof or any interest hereunder by operation of law, enter into any
sublease or license agreement, otherwise permit the occupancy or use of any part
of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within
20 days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer, or (c) its exercise of its rights under Section 14.4. Any
Transfer made without Landlord’s prior consent shall, at Landlord’s option, be
void and shall, at Landlord’s option, constitute a Default (defined in
Section 19). Tenant shall

 

-14-



--------------------------------------------------------------------------------

pay Landlord a fee of $1,500.00 for Landlord’s review of any proposed Transfer,
whether or not Landlord consents to it.

14.2   Landlord’s Consent.  Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold consent to a proposed Transfer if:

14.2.1   The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or

14.2.2   The proposed transferee has a character or reputation or is engaged in
a business that is not consistent with the quality of the Building or the
Project; or

14.2.3   The proposed transferee is a governmental entity or a nonprofit
organization; or

14.2.4   The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
4-month period ending on the date the Transfer Notice is received, has
substantially agreed with Landlord upon the major economic terms (as evidenced
by an exchange of written documents) with to lease) space in the Project;
provided that the terms of this Section 14.2.4 shall not be applicable to the
extent Landlord cannot meet such occupant’s space needs.

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

14.3   Transfer Premium.  If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to 50% of any Transfer Premium (defined below). As used
herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration designated as compensation for the assignment and assumption of
this Lease (and payment for any specified Leasehold Improvements) and paid by
the assignee therefor, minus Tenant’s transaction costs including, but not
limited to marketing costs, tenant improvements, free rent, and real estate
commissions; and (b) in the case of a sublease, license or other occupancy
agreement, for each month of the term of such agreement, the amount by which all
rent and other consideration paid by the transferee to Tenant pursuant to such
agreement minus Tenant’s transaction costs including, but not limited to
marketing costs, tenant improvements, free rent, and real estate commissions
exceeds the Monthly Rent payable by Tenant hereunder with respect to the
Contemplated Transfer Space. Payment of Landlord’s share of the Transfer Premium
shall be made (x) in the case of an assignment or a Change of Control, within
10 days after Tenant or the prior controlling party(ies), as the case may be,
receive(s) the consideration described above, and (y) in the case of a sublease,
license or other occupancy agreement, with respect to each month of the term of
such agreement, within five (5) business days after Tenant receives the rent and
other consideration described above.

14.4   Landlord’s Right to Recapture.    Notwithstanding any contrary provision
hereof, in the event of a proposed assignment of this Lease or a sublease or
more than 25% of the Premises for the remainder of Term (provided that any
sublease which is scheduled to expire, assuming all renewal options set forth in
such sublease are exercised by such subtenant, during the last twelve
(12) months of the Term shall be deemed to be for the remainder of the Lease
Term), except in the case of a Permitted Transfer (defined in Section 14.8),
Landlord, by notifying Tenant within 10 business days after receiving the
Transfer Notice, may terminate this Lease with respect to the Contemplated
Transfer Space as of the Contemplated Effective Date. If the Contemplated
Transfer Space is less than the entire Premises, then Base Rent, Tenant’s Share,
and the number of parking spaces to which Tenant is entitled under Section 1.9
shall be deemed adjusted on the basis of the percentage of the rentable square
footage of the Premises retained by Tenant. Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.

14.5   Effect of Consent.  If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by Tenant’s chief financial officer or controller, setting
forth in detail the computation of any Transfer Premium. In the case of an
assignment, the assignee shall assume in writing, for Landlord’s benefit, all of
Tenant’s obligations hereunder. No Transfer, with or without Landlord’s consent,
shall relieve Tenant from any liability hereunder. Notwithstanding any contrary
provision hereof, Tenant, with or without Landlord’s consent, shall not enter
into, or permit any party claiming by, through or under Tenant to enter into,
any sublease, license or other occupancy agreement that provides for payment
based in whole or in part on the net income or profit of the subtenant, licensee
or other occupant thereunder.

 

-15-



--------------------------------------------------------------------------------

14.6   Change of Control.  As used herein, “Change of Control” means (a) if
Tenant is a closely held professional service firm, the withdrawal or change
(whether voluntary, involuntary or by operation of law) of 50% or more of its
equity owners within a 12-month period; and (b) in all other cases, any
transaction(s) resulting in the acquisition of a Controlling Interest (defined
below) by one or more parties that did not own a Controlling Interest
immediately before such transaction(s); provided, however, that for so long as
Tenant is a publicly traded company on any nationally recognized stock exchange,
transfers of stock in tenant traded on such stock exchange shall not constitute
a Change of Control hereunder. Landlord acknowledges that, as of the date
hereof, Tenant is a publicly traded company listed on NASDAQ. As used herein,
“Controlling Interest” means any direct or indirect equity or beneficial
ownership interest in Tenant that confers upon its holder(s) the direct or
indirect power to direct the ordinary management and policies of Tenant, whether
through the ownership of voting securities, by contract or otherwise (but not
through the ownership of voting securities listed on a recognized securities
exchange).

14.7   Effect of Default.   During the period in which any Default is
continuing, Landlord is authorized, as Tenant’s agent and attorney-in-fact, to
direct any transferee under any sublease, license or other occupancy agreement
to make all payments under such agreement directly to Landlord (which Landlord
shall apply towards Tenant’s obligations hereunder) until such Default is cured.
Such transferee shall rely upon any representation by Landlord that Tenant is in
Default, whether or not confirmed by Tenant.

14.8   Permitted Transfers.  Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, assign this Lease to (a) an Affiliate of Tenant (other than
pursuant to a merger or consolidation), (b) a successor to Tenant by merger or
consolidation, or (c) a successor to Tenant by purchase of all or substantially
all of Tenant’s assets (a “Permitted Transfer”), provided that (i) at least
10 business days before the Transfer, Tenant notifies Landlord of such Transfer
and delivers to Landlord any documents or information reasonably requested by
Landlord relating thereto, including reasonable documentation that the Transfer
satisfies the requirements of this Section 14.8; (ii) in the case of an
assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment, a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder (provided that, if
prohibited by confidentiality or Law in connection with a proposed purchase,
merger, consolidation or reorganization, then Tenant shall give Landlord written
notice within 10 days after the effective date of the proposed purchase, merger,
consolidation or reorganization); (iii) in the case of an assignment pursuant to
clause (b) above where the original Tenant does not survive following the
transaction or if such original Tenant survives but its Net Worth is materially
reduced, the successor entity has a net worth (as determined in accordance with
GAAP, but excluding intellectual property and any other intangible assets (“Net
Worth”)) immediately after the Transfer that is not less than the Net Worth of
Tenant immediately before the Transfer, and (B) if Tenant is a closely held
professional service firm, at least 75% of its equity owners existing 12 months
before the Transfer are also equity owners of the successor entity; (iv) the
transferee is qualified to conduct business in the State of California; and
(v) the Transfer is made for a good faith operating business purpose and not in
order to evade the requirements of this Section 14. As used herein, “Affiliate”
means, with respect to any party, a person or entity that controls, is under
common control with, or is controlled by such party.

15    SURRENDER.  Upon the expiration or earlier termination hereof, and subject
to Sections 8 and 11 and this Section 15, Tenant shall surrender possession of
the Premises to Landlord in as good condition and repair as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear, damage by casualty and repairs that are Landlord’s
express responsibility hereunder. Before such expiration or termination, Tenant,
without expense to Landlord, shall (a) remove from the Premises all debris and
rubbish and all furniture, equipment, trade fixtures, Lines, free-standing
cabinet work, movable partitions and other articles of personal property that
are owned or placed in the Premises by Tenant or any party claiming by, through
or under Tenant (except for any Lines not required to be removed under
Section 23), and (b) repair all damage to the Premises and Building resulting
from such removal. If Tenant fails to timely perform such removal and repair,
Landlord may do so at Tenant’s expense (including storage costs). If Tenant
fails to remove such property from the Premises, or from storage, within 30 days
after notice from Landlord, any part of such property shall be deemed, at
Landlord’s option, either (x) conveyed to Landlord without compensation, or
(y) abandoned.

16    HOLDOVER.  If Tenant fails to surrender the Premises upon the expiration
or earlier termination hereof, Tenant’s tenancy shall be subject to the terms
and conditions hereof; provided, however, that such tenancy shall be a tenancy
at sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent
(on a per-month basis without reduction for any partial month) at a rate equal
to (i) one hundred twenty-five percent (125%) of the Monthly Rent applicable
during the last rental period of the Term under this Lease for the first
(1st) month of such holdover, and (ii) one hundred fifty percent
(150%) thereafter. Nothing in this Section 16 shall limit Landlord’s rights or
remedies or be deemed a consent to any holdover. Additionally, if Tenant fails
to vacate the Premises on or before the later to occur of (x) thirty (30) days
after Landlord has notified Tenant in writing that Landlord has entered into a
lease for the Premises (or any portion of the Premises) and requires possession
of the Premises in order for Landlord to make the same ready for occupancy by
the new tenant, or for Landlord to deliver the Premises (or portion

 

-16-



--------------------------------------------------------------------------------

thereof) to the new tenant in accordance with the terms of the lease with the
new tenant, and (y) the expiration of this Lease, Tenant shall be liable to
Landlord for any and all actual, special and/or consequential damages and lost
profits arising from such holding over, including, without limitation, the loss
of any prospective tenants for the Premises.

17    SUBORDINATION; ESTOPPEL CERTIFICATES.  This Lease shall be subject and
subordinate to all existing and future ground or underlying leases, mortgages,
trust deeds and other encumbrances against the Building or Project, all
renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto; provided, however, that for any Security Agreement subsequent
to the date hereof, Tenant’s agreement to subordinate this Lease thereto is
conditioned upon Tenant’s receipt of a subordination, non-disturbance and
attornment agreement (“SNDA”) in such Security Holder’s standard form. Upon any
termination or foreclosure (or any delivery of a deed in lieu of foreclosure) of
any Security Agreement, Tenant, upon request, shall attorn, without deduction or
set-off, to the Security Holder or purchaser or any successor thereto and shall
recognize such party as the lessor hereunder provided that such party agrees not
to disturb Tenant’s occupancy so long as Tenant timely pays the Rent and
otherwise performs its obligations hereunder, all pursuant to the terms of the
SNDA, if applicable. Within 10 business days after request by Landlord, Tenant
shall execute such further instruments as Landlord may reasonably deem necessary
to evidence the subordination or superiority of this Lease to any Security
Agreement. Tenant waives any right it may have under Law to terminate or
otherwise adversely affect this Lease or Tenant’s obligations hereunder upon a
foreclosure. Within 10 business days after Landlord’s request, Tenant shall
execute and deliver to Landlord a commercially reasonable estoppel certificate
in favor of such parties as Landlord may reasonably designate, including current
and prospective Security Holders and prospective purchasers. Notwithstanding the
foregoing, upon written request by Tenant, Landlord will use reasonable efforts
to obtain a non-disturbance, subordination and attornment agreement from
Landlord’s then current Mortgagee (as hereinafter defined) on such Mortgagee’s
current standard form of agreement. As used herein, the term “Mortgagee” shall
mean the holder of a mortgage or deed of trust recorded against the Property as
of the date hereof. Landlord may satisfy the “reasonable efforts” requirement by
merely making written request of the Mortgagee and such reasonable efforts
standard shall not require Landlord to incur any cost, expense or liability to
obtain such agreement, it being agreed that Tenant shall be responsible for any
fee or review costs charged by the Mortgagee. Upon request of Landlord, Tenant
will execute the Mortgagee’s form of non-disturbance, subordination and
attornment agreement and return the same to Landlord for execution by the
Mortgagee. Landlord’s failure to obtain a non-disturbance, subordination and
attornment agreement for Tenant shall have no effect on the rights, obligations
and liabilities of Landlord and Tenant or be considered to be a default by
Landlord hereunder.

18    ENTRY BY LANDLORD.  At all reasonable times and upon not less than 24
hours prior notice to Tenant, or in an emergency (as defined in Section 6.1
above), Landlord may enter the Premises to (i) inspect the Premises; (ii) show
the Premises to prospective purchasers, current or prospective Security Holders
or insurers, or, during the last 12 months of the Term (or while an uncured
Default exists), prospective tenants; (iii) post notices of non-responsibility;
or (iv) perform maintenance, repairs or alterations. At any time and without
notice to Tenant, Landlord may enter the Premises to perform required services.
If reasonably necessary, Landlord may temporarily close any portion of the
Premises to perform maintenance, repairs or alterations, so long as Landlord
undertakes commercially reasonable efforts to minimize any interference with
Tenant’s use and occupancy of the Premises and conduct of its business therein.
In an emergency, Landlord may use any means it deems proper to open doors to and
in the Premises. No entry into or closure of any portion of the Premises
pursuant to this Section 18 shall render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder.

19    DEFAULTS; REMEDIES.

19.1   Events of Default.  The occurrence of any of the following shall
constitute a “Default”:

19.1.1   Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after written notice from Landlord that said
amount was not paid when due, provided that if Tenant has previously received
two (2) or more notices from Landlord during the immediately preceding twelve
(12) month period stating that Tenant failed to pay any amount required to be
paid by Tenant under this Lease when due, then Landlord shall not be required to
deliver any notice to Tenant and a default shall immediately occur upon any
failure by Tenant to pay any rent or any other charge required to be paid under
the Lease when due; or

19.1.2   Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after written notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant

 

-17-



--------------------------------------------------------------------------------

diligently commences such cure within such period, thereafter diligently pursues
such cure, and completes such cure within 90 days after Landlord’s written
notice; or

19.1.3   Abandonment of the Premises by Tenant; or

19.1.4   Any breach by Tenant of Sections 5, 14, 17 or 18 where such breach
continues for more than five (5) business days after written notice from
Landlord; or

19.1.5   Tenant becomes in breach of Section 25.3.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.

19.2   Remedies Upon Default.  Upon any Default, Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity (which
shall be cumulative and nonexclusive), the option to pursue any one or more of
the following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

19.2.1   Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

(a)     The worth at the time of award of the unpaid Rent which has been earned
at the time of such termination; plus

(b)     The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c)     The worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant proves could have been reasonably avoided; plus

(d)     Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

(e)     At Landlord’s option, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Law.

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

19.2.2   Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

19.2.3   Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

19.3   Efforts to Relet.  Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release

 

-18-



--------------------------------------------------------------------------------

Tenant from any of its obligations hereunder. Tenant waives, for Tenant and for
all those claiming by, through or under Tenant, California Civil Code § 3275 and
California Code of Civil Procedure §§ 1174(c) and 1179 and any existing or
future rights to redeem or reinstate, by order or judgment of any court or by
any legal process or writ, this Lease or Tenant’s right of occupancy of the
Premises after any termination hereof.

19.4   Landlord Default.  Landlord shall not be in default hereunder unless it
fails to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.

20    LANDLORD EXCULPATION.  Notwithstanding any contrary provision hereof,
(a) the liability of the Landlord Parties to Tenant shall be limited to an
amount equal to the lesser of (i) Landlord’s interest in the Building, or
(ii) the equity interest Landlord would have in the Building if the Building
were encumbered by third-party debt in an amount equal to 80% of the value of
the Building (as such value is determined by Landlord), and any sales or
insurance proceed applicable thereto; (b) Tenant shall look solely to Landlord’s
interest in the Building (including any sales or insurance proceeds thereof) for
the recovery of any judgment or award against any Landlord Party; and (c) no
Landlord Party shall have any personal liability for any judgment or deficiency,
and Tenant waives and releases such personal liability on behalf of itself and
all parties claiming by, through or under Tenant; and (d) no Landlord Party
shall be liable for any injury or damage to, or interference with, Tenant’s
business, including loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, or for any form of
special or consequential damage.

21    SECURITY DEPOSIT.  Concurrently with its execution and delivery hereof,
Tenant shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof, after any applicable notice and cure period expressly set
forth in this Lease, Landlord may, at its option, without notice to Tenant,
apply all or part of the Security Deposit to pay any past-due Rent, cure any
breach by Tenant, or compensate Landlord for any other loss or damage caused by
such breach. If Landlord so applies any portion of the Security Deposit, Tenant,
within three (3) days after demand therefor, shall restore the Security Deposit
to its original amount. The Security Deposit is not an advance payment of Rent
or measure of damages. Any unapplied portion of the Security Deposit shall be
returned to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) determination of the final Rent due from Tenant. Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.

22    INTENTIONALLY OMITTED.

23    COMMUNICATIONS AND COMPUTER LINES.  All Lines installed pursuant to this
Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (including the electrical room
risers and any Common Areas), and (ii) at their termination points. Landlord may
designate specific contractors for work relating to vertical Lines. Sufficient
spare cables and space for additional cables shall be maintained for other
occupants, as reasonably determined by Landlord. Unless otherwise notified by
Landlord at the time of approval of any Alterations, Tenant, at its expense and
before the expiration or earlier termination hereof, shall remove all Lines and
repair any resulting damage. As used herein, “Lines” means all communications or
computer wires and cables serving the Premises, whenever and by whomever
installed or paid for, including any such wires or cables installed pursuant to
any prior lease.

24    PARKING.  Throughout the Term and without any additional cost (other than
as allowed as an Expense hereunder), Tenant may park in the Building’s parking
facilities (the “Parking Facility”), in common with other tenants of the
Building, upon the following terms and conditions. Tenant shall not use more
than the number of unreserved parking spaces set forth in Section 1.9. Landlord
shall not be liable to Tenant, nor shall this Lease be affected, if any parking
is impaired by (or any parking charges are imposed as a result of) any Law.
Tenant shall comply with all rules and regulations established by Landlord from
time to time and provided in writing to Tenant for the orderly operation and use
of the Parking Facility, including any sticker or other identification system
and the prohibition of vehicle repair and maintenance activities in the Parking
Facility. Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building. Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant, its employees or invitees. Landlord may alter the
size, configuration, design, layout or any other aspect of the Parking Facility,
and, in connection therewith, temporarily deny or restrict access to the Parking
Facility, in each case without abatement of Rent or liability to Tenant so long
as Landlord undertakes commercially reasonable efforts to minimize any
interference with Tenant’s parking for or access to the Premises. Landlord may
delegate its responsibilities hereunder to a parking operator, in which case
(i) such parking operator shall have all the

 

-19-



--------------------------------------------------------------------------------

rights of control reserved herein by Landlord, (ii) Tenant shall enter into a
parking agreement with such parking operator, and (iii) Landlord shall have no
liability for claims arising through acts or omissions of such parking operator
except to the extent caused by Landlord’s gross negligence or willful
misconduct. Tenant’s parking rights under this Section 24 are solely for the
benefit of Tenant’s employees and invitees and such rights may not be
transferred without Landlord’s prior consent, except pursuant to a Transfer
permitted under Section 14.

25   MISCELLANEOUS.

25.1  Notices.   No notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder (“Notice”) shall be
binding upon either party unless (a) it is in writing (whether or not designated
in this Lease as “written” notice); (b) it is (i) sent by certified or
registered mail, postage prepaid, return receipt requested, (ii) delivered by a
nationally recognized courier service, or (iii) delivered personally; and (c) it
is sent or delivered to the address set forth in Section 1.10 or 1.11, as
applicable, or to such other place (other than a P.O. box) as the recipient may
from time to time designate in a Notice to the other party. Any Notice shall be
deemed received on the earlier of the date of actual delivery or the date on
which delivery is refused, or, if Tenant is the recipient and has vacated its
notice address without providing a new notice address, three (3) days after the
date the Notice is deposited in the U.S. mail or with a courier service as
described above.

25.2  Force Majeure.  If either party is prevented from performing any
obligation hereunder by any strike, act of God, war, terrorist act, shortage of
labor or materials, governmental action, civil commotion or other cause beyond
such party’s reasonable control (“Force Majeure”), such obligation shall be
excused during (and any time period for the performance of such obligation shall
be extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would materially and adversely interfere with another
occupant’s use, occupancy or enjoyment of its premises or the Project.

25.3  Representations and Covenants.  Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant has not, and
at no time during the Term will have, (i) made a general assignment for the
benefit of creditors, (ii) filed a voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by creditors which is not dismissed or
vacated within sixty (60) days, (iii) suffered the appointment of a receiver to
take possession of all or substantially all of its assets, (iv) suffered the
attachment or other judicial seizure of all or substantially all of its assets,
(v) admitted in writing its inability to pay its debts as they come due, or
(vi) made an offer of settlement, extension or composition to its creditors
generally; and (d) each party that (other than through the passive ownership of
interests traded on a recognized securities exchange) constitutes, owns,
controls, or is owned or controlled by Tenant is not, and at no time during the
Term will be, (i) in violation of any Laws relating to terrorism or money
laundering, or (ii) among the parties identified on any list compiled pursuant
to Executive Order 13224 for the purpose of identifying suspected terrorists or
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

25.4  Signs.

25.4.1   Interior Signs.   Landlord shall include Tenant’s name in any tenant
directory located in the lobby on the first floor of the Building. If any part
of the Premises is located on a multi-tenant floor, Landlord, at Tenant’s cost,
shall provide identifying suite signage for Tenant comparable to that provided
by Landlord on similar floors in the Building. Subject to the terms of
Section 25.1.4, below, Tenant may not install (a) any signs outside the
Premises, or (b) without Landlord’s prior consent in its sole and absolute
discretion, any signs, window coverings, blinds or similar items that are
visible from outside the Premises.

25.4.2   Exterior Signs.   Tenant shall be entitled to install the following
signage in connection with Tenant’s lease of the Premises (collectively, the
“Tenant’s Signage”):

25.4.2.1    One (1) signage slot on the Building monument sign.

25.4.2.2    If Tenant leases and occupies at least 29,000 rentable square feet
of space in the Building, one (1) exterior parapet sign, at the location shown
on Exhibit K, attached hereto, with a size not to exceed 1/3 of the total
allowable building parapet signage allowed pursuant to applicable laws and
codes, including without limitation any CC&R’s; provided, however, if Tenant has
not completed the installation of such parapet sign on or before the date that
occurs eighteen (18) months after the Commencement Date, then the terms of this
Section 25.4.2.2 shall be null and void and Tenant shall not have the right to
install such parapet sign;

 

-20-



--------------------------------------------------------------------------------

25.4.2.3    If Tenant leases and occupies at least 71,000 rentable square feet
of space in the Building, one (1) additional (in addition the parapet sign
pursuant to Section 25.4.2.2, above) exterior parapet sign, at the location
shown on Exhibit K, attached hereto, with a size not to exceed 1/3 of the total
allowable building parapet signage allowed pursuant to applicable laws and
codes, including without limitation any CC&R’s; provided, however, if Tenant has
not completed the installation of such parapet sign on or before the date that
occurs eighteen (18) months after execution of a lease amendment that provides
for Tenant leasing at least 71,000 rentable square feet, then the terms of this
Section 25.4.2.3 shall be null and void and Tenant shall not have the right to
install such second (2nd) parapet sign; and

25.4.2.4    If Tenant leases and occupies the entire Building, Tenant may
install banner signage on the light posts in the Building’s parking area to the
extent allowed pursuant to applicable Laws and codes, including without
limitation any CC&R’s.

25.4.3  Specifications and Permits.  Tenant’s Signage shall set forth Tenant’s
name and logo as determined by Tenant in its sole discretion; provided, however,
in no event shall Tenant’s Signage include an “Objectionable Name,” as that term
is defined in Section 25.4.4, of this Lease. The graphics, materials, color,
design, lettering, lighting, size, illumination, specifications and exact
location of Tenant’s Signage (collectively, the “Sign Specifications”) shall be
subject to the prior written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and shall be consistent and
compatible with the quality and nature of the Project. For purposes of this
Section 25.4.3, the reference to “name” shall mean name and/or logo. In
addition, Tenant’s Signage shall be subject to Tenant’s receipt of all required
governmental permits and approvals and shall be subject to all applicable laws
and to any CC&Rs affecting the Project. Landlord shall use commercially
reasonable efforts to assist Tenant in obtaining all necessary governmental
permits and approvals for Tenant’s Signage. Tenant hereby acknowledges that,
notwithstanding Landlord’s approval of Tenant’s Signage, Landlord has made no
representation or warranty to Tenant with respect to the probability of
obtaining all necessary governmental approvals and permits for Tenant’s Signage.
In the event Tenant does not receive the necessary governmental approvals and
permits for Tenant’s Signage, Tenant’s and Landlord’s rights and obligations
under the remaining terms and conditions of this Lease shall be unaffected.

25.4.4  Objectionable Name.  To the extent Tenant desires to change the name
and/or logo set forth on Tenant’s Signage, such name and/or logo shall not have
a name which relates to an entity which is of a character or reputation, or is
associated with a political faction or orientation, which is inconsistent with
the quality of the Project, or which would otherwise reasonably offend an
institutional landlord of comparable first-class office buildings in the area of
the Building (an “Objectionable Name”). The parties hereby agree that the name
“Responsys, Inc.,” or any reasonable derivation thereof, shall not be deemed to
constitute an Objectionable Name.

25.4.5  Termination of Right to Tenant’s Signage.   The rights contained in this
Section 25.4 shall be personal to the Tenant originally named in this Lease (the
“Original Tenant”) and any assignee under any Permitted Transfer (a “Permitted
Assignee”), and may only be exercised and maintained by the Original Tenant or a
Permitted Assignee to the extent it is not in default under this Lease (beyond
any applicable notice and cure period).

25.4.6  Cost and Maintenance.   The costs of the actual signs comprising
Tenant’s Signage and the installation, design, construction, and any and all
other costs associated with Tenant’s Signage, including, without limitation,
utility charges and hook-up fees, permits, and maintenance and repairs, shall be
the sole responsibility of Tenant. Should Tenant’s Signage require repairs
and/or maintenance, as determined in Landlord’s reasonable judgment, Landlord
shall have the right to provide notice thereof to Tenant and Tenant (except as
set forth above) shall cause such repairs and/or maintenance to be performed
within ten (10) business days or any reasonable date thereafter that work can be
performed, after receipt of such Notice from Landlord, at Tenant’s sole cost and
expense. Should Tenant fail to perform such repairs and/or maintenance within
the periods described in the immediately preceding sentence, Landlord shall have
the right to cause such work to be performed and to charge Tenant as Additional
Rent for the cost of such work. Upon the expiration or earlier termination of
this Lease, Tenant shall, at Tenant’s sole cost and expense, cause Tenant’s
Signage to be removed and shall cause the areas in which such Tenant’s Signage
was located to be restored to the condition existing immediately prior to the
placement of such Tenant’s Signage (excepting normal wear and tear caused by the
sun, rain and other elements to which such Tenant’s Signage is exposed). If
Tenant fails to timely remove such Tenant’s Signage or to restore the areas in
which such Tenant’s Signage was located, as provided in the immediately
preceding sentence, then Landlord may perform such work, and all costs incurred
by Landlord in so performing shall be reimbursed by Tenant to Landlord within
thirty (30) days after Tenant’s receipt of an invoice therefor. The terms and
conditions of this Section 25.4 shall survive the expiration or earlier
termination of this Lease.

25.5  Supplemental HVAC.  If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption; (b) Tenant, at its expense, shall (i) operate and maintain the Unit
in compliance with all applicable Laws and such reasonable rules and procedures
as Landlord

 

-21-



--------------------------------------------------------------------------------

may impose; (ii) keep the Unit in as good working order and condition as exists
upon its installation (or, if later, on the date Tenant takes possession of the
Premises), subject to normal wear and tear and damage resulting from Casualty;
(iii) maintain in effect, with a contractor reasonably approved by Landlord, a
contract for the maintenance and repair of the Unit, which contract shall
require the contractor, at least once every three (3) months, to inspect the
Unit and provide to Tenant a report of any defective conditions, together with
any recommendations for maintenance, repair or parts-replacement; (iv) follow
all reasonable recommendations of such contractor; and (v) promptly provide to
Landlord a copy of such contract and each report issued thereunder; (c) the Unit
shall become Landlord’s property upon installation and without compensation to
Tenant; provided, however, that upon Landlord’s request at the expiration or
earlier termination hereof, Tenant, at its expense, shall remove the Unit and
repair any resulting damage; (d) the Unit shall be deemed (i) a Leasehold
Improvement (except for purposes of Section 8), and (ii) for purposes of
Section 11, part of the Premises; (e) if the Unit exists on the date of mutual
execution and delivery hereof, Tenant accepts the Unit in its “as is” condition,
without representation or warranty as to quality, condition, fitness for use or
any other matter; (f) if the Unit connects to the Building’s condenser water
loop (if any), then Tenant shall pay to Landlord, as Additional Rent, Landlord’s
standard one-time fee for such connection and Landlord’s standard monthly
per-ton usage fee; and (g) if any portion of the Unit is located on the roof,
then (i) Tenant’s access to the roof shall be subject to such reasonable rules
and procedures as Landlord may impose; (ii) Tenant shall maintain the affected
portion of the roof in a clean and orderly condition and shall not materially
interfere with use of the roof by Landlord or any other tenants or licensees;
and (iii) Landlord may relocate the Unit and/or temporarily interrupt its
operation, without liability to Tenant, as reasonably necessary to maintain and
repair the roof or otherwise operate the Building, so long as Landlord provides
not less than thirty (30) days prior written notice of any such relocation,
performs all relocation work at Landlord’s sole expense, cooperates with Tenant
to schedule any interruption of service required in connection with such
relocation, and undertakes commercially reasonable efforts to minimize any
disruption of Tenant’s use and occupancy of the Premises as a result thereof.

25.6  Attorneys’ Fees.  In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs. Tenant
shall pay all reasonable attorneys’ fees and other fees and costs that Landlord
incurs in interpreting or enforcing this Lease or otherwise protecting its
rights hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

25.7  Brokers.  Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease. Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease. Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease. Tenant acknowledges that any
Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

25.8  Governing Law; WAIVER OF TRIAL BY JURY.   This Lease shall be construed
and enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.9  Waiver of Statutory Provisions.    Each party waives California Civil
Code §§ 1932(2) and 1933(4). Tenant waives (a) any rights under (i) California
Civil Code §§ 1932(1), 1941, 1942, 1950.7(c) or any similar Law, or
(ii) California Code of Civil Procedure § 1265.130; and (b) any right to
terminate this Lease under California Civil Code § 1995.310.

25.10 Interpretation.  As used herein, the capitalized term “Section” refers to
a section hereof and “Article” refers to an article hereof unless otherwise
specifically provided herein. As used in this Lease, the terms “herein,”
“hereof,” “hereto” and “hereunder” refer to this Lease and the term “include”
and its derivatives are not limiting. Any reference herein to “any part” or “any
portion” of the Premises, the Property or any other property shall be construed
to refer to all or any part of such property. Wherever this Lease requires
Tenant to comply with any Law, rule, regulation, procedure or other requirement
or prohibits Tenant from engaging in any particular conduct, this Lease shall be
deemed also to require Tenant to cause each of its employees, licensees,
invitees and subtenants, and any other party claiming by, through or under
Tenant, to comply with such requirement or refrain from engaging in such
conduct, as the case may be. Wherever this Lease requires Landlord to provide a
customary service or to act in a reasonable manner (whether in incurring an
expense, establishing a rule or regulation, providing an approval or consent, or
performing any other act), this Lease shall be deemed also to provide that
whether

 

-22-



--------------------------------------------------------------------------------

such service is customary or such conduct is reasonable shall be determined by
reference to the practices of owners of buildings that (i) are comparable to the
Building in size, age, class, quality and location, and (ii) at Landlord’s
option, have been, or are being prepared to be, certified under the U.S. Green
Building Council’s Leadership in Energy and Environmental Design (LEED) rating
system or a similar rating system. Tenant waives the benefit of any rule that a
written agreement shall be construed against the drafting party.

25.11 Entire Agreement.  This Lease and the Exhibits sets forth the entire
agreement between the parties relating to the subject matter hereof and
supersedes any previous agreements (none of which shall be used to interpret
this Lease). Tenant acknowledges that in entering into this Lease it has not
relied upon any representation, warranty or statement, whether oral or written,
not expressly set forth herein. This Lease can be modified only by a written
agreement signed by both parties.

25.12 Other.  Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the reasonable cost of such cure. If any
provision hereof is void or unenforceable, no other provision shall be affected.
Submission of this instrument for examination or signature by Tenant does not
constitute an option or offer to lease, and this instrument is not binding until
it has been executed and delivered by both parties. If Tenant is comprised of
two or more parties, their obligations shall be joint and several. Time is of
the essence with respect to the performance of every provision hereof in which
time of performance is a factor. So long as Tenant performs its obligations
hereunder, Tenant shall have peaceful and quiet possession of the Premises
against any party claiming by, through or under Landlord, subject to the terms
hereof. Landlord may transfer its interest herein, in which event Landlord shall
be released from, Tenant shall look solely to the transferee for the performance
of, and the transferee shall be deemed to have assumed, all of Landlord’s
obligations to the extent arising or accruing hereunder after the date of such
transfer (including the return of any Security Deposit) and Tenant shall attorn
to the transferee. Landlord reserves all rights not expressly granted to Tenant
hereunder, including the right to make alterations to the Project. No rights to
any view or to light or air over any property are granted to Tenant hereunder.
The expiration or termination hereof shall not relieve either party of any
obligation that accrued before, or continues to accrue after, such expiration or
termination.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

CA-BAYHILL 4-7 LIMITED PARTNERSHIP,
a Delaware limited partnership  

By:  

  EOP Owner GP L.L.C., a Delaware limited   liability company, its general
partner     By:  /s/ John C. Moe     Name:  John C. Moe     Title:  Market
Managing Director

 

TENANT:

RESPONSYS, INC., a Delaware corporation By:   /s/ Julian Ong Name:   Julian Ong
Title:   VP, General Counsel   [chairman][president][vice-president] By:   /s/
Chris Paul Name:   Chris Paul Title:   CFO     [secretary][assistant
secretary][chief     financial officer][assistant treasurer]

 

-24-



--------------------------------------------------------------------------------

EXHIBIT A

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

OUTLINE OF PREMISES

See Attached

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the lease of which this Work Letter is
a part. “Premises” means, collectively, the Suite 100 Premises, the Suite 110
Premises, the Suite 200 Premises, the Suite 300 Premises and the Suite 350
Premises. “Tenant Improvements” means the initial Alterations performed by
Tenant in order to prepare the Premises for occupancy, regardless of when
performed, it being understood and agreed that portions of the Premises will not
be delivered to Tenant prior to the Commencement Date. “Tenant Improvement Work”
means the construction of the Tenant Improvements, together with any related
work (including demolition) that is necessary to construct the Tenant
Improvements.

 

1

ALLOWANCE.

1.1      Allowance.  Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of Two Million Two Hundred Thirty-Four
Thousand Six Hundred Sixty Dollars ($2,234,660.00) to be applied toward the
Allowance Items (defined in Section 1.2 below). Tenant shall be responsible for
all costs associated with the Tenant Improvement Work, including the costs of
the Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter. Notwithstanding any contrary
provision hereof, if Tenant fails to use the entire Allowance within eighteen
(18) months following Landlord’s delivery of the Suite 200 Premises to Tenant
pursuant to Section 3 of Exhibit F to the Lease, the unused amount shall revert
to Landlord and Tenant shall have no further rights with respect thereto.

1.2      Disbursement.

1.2.1     Allowance Items.    Except as otherwise provided in this Work Letter,
the Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”): (a) the fees of Tenant’s architect and engineers, if any,
and any actual out-of-pocket fees reasonably incurred by Landlord for review of
Tenant’s plans and specifications (the “Plans”) by Landlord’s third party
consultants, not to exceed Tenant Thousand Dollars ($10,000.00); (b) plan-check,
permit and license fees relating to performance of the Tenant Improvement Work;
(c) the cost of performing the Tenant Improvement Work, including after hours
charges, testing and inspection costs, hoisting and trash removal costs, and
contractors’ fees and general conditions; (d) the cost of any change to the
base, shell or core of the Premises or Building required by the Plans (including
if such change is due to the fact that such work is prepared on an unoccupied
basis), including all direct architectural and/or engineering fees and expenses
incurred in connection therewith; (e) the cost of any change to the Plans or
Tenant Improvement Work required by Law; (f) the Coordination Fee (defined in
Section 2.3 below); (g) sales and use taxes; (h) furniture, cabling, wiring,
moving costs and Tenant’s project management expenses; provided that in no event
shall more than $166,962.00 of the Allowance be allocated for costs allowed
pursuant to this sub-item (h); and (i) all other costs expended by Landlord in
connection with the performance of the Tenant Improvement Work. The tenant
improvement Allowance from later phases may be used to reimburse excess costs
incurred by Tenant in earlier phases.

1.2.2     Disbursement.    Subject to the terms hereof, Landlord shall make
monthly disbursements of the Allowance for Allowance Items as follows:

1.2.2.1  Monthly Disbursements.  Not more frequently than once per calendar
month, Tenant may deliver to Landlord: (i) a request for payment of Tenant’s
contractor, approved by Tenant, in AIA G-702/G-703 format or another format
reasonably requested by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Tenant Improvement Work, detailing the portion
of the work completed and the portion not completed (which approved request
shall be deemed Tenant’s approval and acceptance of the work and materials
described therein); (ii) invoices from all parties providing labor or materials
to the Premises; (iii) executed conditional mechanic’s lien releases from all
parties providing labor or materials to the Premises (along with unconditional
mechanic’s lien releases for any prior payments made pursuant to this paragraph)
satisfying California Civil Code § 3262(d); and (iv) all other information
reasonably requested by Landlord. Within 30 days after receiving such materials,
Landlord shall deliver a check to Tenant, payable jointly to Tenant and its
contractor, in the amount of the lesser of (a) the amount requested by Tenant
pursuant to the preceding

 

EXHIBIT B

-1-



--------------------------------------------------------------------------------

sentence, less a 10% retention (the aggregate amount of such retentions shall be
referred to in this Work Letter as the “Final Retention”), or (b) the amount of
any remaining portion of the Allowance (not including the Final Retention).
Landlord’s payment of such amounts shall not be deemed Landlord’s approval or
acceptance of the work or materials described in Tenant’s payment request.

1.2.2.2 Final Retention.   Subject to the terms hereof, Landlord shall deliver
to Tenant a check for the Final Retention within 30 days after the latest of
(a) substantial completion of the Tenant Improvement Work in accordance with the
approved plans and specifications; (b) Landlord’s receipt of (i) paid invoices
from all parties providing labor or materials to the Premises; (ii) executed
unconditional mechanic’s lien releases satisfying California Civil Code
§§ 3262(d) and 3262(d)(4); (iii) a certificate from Tenant’s architect, in a
form reasonably acceptable to Landlord, certifying that the Tenant Improvement
Work has been substantially completed; (iv) evidence that all governmental
approvals required for Tenant to legally occupy the Premises have been obtained;
and (v) any other information reasonably requested by Landlord; (c) Tenant’s
delivery to Landlord of “as built” drawings (in CAD format, if requested by
Landlord); or (d) Tenant’s compliance with Landlord’s standard “close-out”
requirements regarding city approvals, closeout tasks, Tenant’s contractor,
financial close-out matters, and Tenant’s vendors, which requirements shall be
provided to Tenant promptly following commencement of the Tenant Improvement
Work. Landlord’s payment of the Final Retention shall not be deemed Landlord’s
approval or acceptance of the work or materials described in Tenant’s payment
requests.

 

2

MISCELLANEOUS.

2.1      Applicable Lease Provisions.     The Tenant Improvement Work shall be
subject to Sections 7.2 and 7.3, and Article 8, of this Agreement.

2.2      Plans and Specifications.    Landlord shall provide Tenant with notice
approving or disapproving any proposed plans and specifications for the Tenant
Improvement Work within the Required Period (defined below) after the later of
Landlord’s receipt thereof; provided, however, that Landlord shall not withhold
its approval of any Tenant Improvements to the extent the same are a natural and
logical extension of the improvement shown on the Approved Space Plan. As used
herein, “Required Period” means (a) 10 business days in the case of construction
drawings, and (b) 5 business days in the case of any other plans and
specifications (including a space plan). Any such notice of disapproval shall
describe with reasonable specificity the basis of disapproval and the changes
that would be necessary to resolve Landlord’s objections.

2.3      Coordination Fee.      In consideration of Landlord’s coordination of
the Tenant Improvement Work, Tenant shall pay Landlord a fee (the “Coordination
Fee”) in an amount equal to the lesser of (i) 2% of the cost of the Tenant
Improvement Work; and (ii) $10,000.00.

2.4      Contractor.    Tenant shall select a contractor (“Contractor”) to
construct the Tenant Improvements pursuant to the terms of this Work Letter.
Tenant shall select two (2) qualified, licensed and reputable general
contractors from a list of general contractors supplied by Landlord, and one
(1) additional qualified, licensed and reputable general contractor that is not
on Landlord list of general contractors but which is approved in advance by
Landlord to perform work in the Building, which approval shall not be
unreasonably withheld (each a “Bidding Contractor,” and, collectively, the
“Bidding Contractors”), that shall bid on the construction of the Tenant
Improvements. Tenant shall select the Contractor from among the Bidding
Contractors, subject to Landlord’s approval, not to be unreasonably withheld.

2.5      Tenant Default.   Notwithstanding any contrary provision of this
Agreement, during any period in which a Default is continuing beyond any
applicable notice and cure period, (a) Landlord’s obligations to make payments
of the Allowance under this Work Letter shall be excused, and Landlord may cause
Tenant’s contractor to cease performance of the Tenant Improvement Work, until
such Default is cured, and (b) Tenant shall be responsible for any resulting
delay in the completion of the Tenant Improvement Work.

2.6      Other.  This Work Letter shall not apply to any space other than the
Premises.

3            LANDLORD’S WORK.      Landlord shall complete the following items
in a good and workmanlike manner using Building-standard materials, methods and
finishes (collectively, the “Initial Landlord Work”), prior to delivering the
Premises, or applicable portion thereof, to Tenant.

3.1      To the extent required in order to allow Tenant to obtain a certificate
of occupancy, or its legal equivalent, for the Premises for general office use
assuming and normal and customary office occupancy density, at Landlord’s sole
cost and expense, cause the (i) main sprinkler loop, main water and sewer trunk
lines, and the main HVAC trunk line, and (ii) the Common Areas, including the
path of travel from the edge of the property line of the parcel on which the
Building is located to the main entrance of

 

EXHIBIT B

-2-



--------------------------------------------------------------------------------

the of Premises (all spaces), to comply with applicable Laws, and other
governmental laws and ordinances, and regulations related to handicap access,
which were enacted and enforced as of the date of the Lease.

Notwithstanding any contrary provision of this Agreement, the Initial Landlord
Work shall be performed at Landlord’s expense and shall not be deemed Tenant
Improvements, Tenant Improvement Work or an Allowance Item.

 

EXHIBIT B

-3-



--------------------------------------------------------------------------------

EXHIBIT C

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

CONFIRMATION LETTER

                                             , 20    

 

To:  

 

    

 

    

 

    

 

  

Re:      Office Lease (the “Lease”) dated                     , 20      ,
between                                                      , a
                                                  (“Landlord”), and
                                                         , a
                                         (“Tenant”), concerning Suite
             on the                floor of the building located at
                                        ,
                                                  California.

Lease ID:                                                                 

Business Unit Number:                                          

Dear                                 :

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

  1.

The Commencement Date is                      and the Expiration Date is
                    .

 

  2.

The exact number of rentable square feet within the Premises is                 
square feet, subject to Section 2.1.1 of the Lease.

 

  3.

Tenant’s Share, based upon the exact number of rentable square feet within the
Premises, is                     %, subject to Section 2.1.1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within ten (10) business days after receiving
it, Tenant shall be deemed to have executed and returned it without exception.

 

“Landlord”:

                                                             ,

a                                   

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

EXHIBIT C

-1-



--------------------------------------------------------------------------------

Agreed and Accepted as of             , 201  .

“Tenant”:

                                                             ,

a                                   

By:

 

 

Name:

 

 

Title:

 

 

 

EXHIBIT C

-2-



--------------------------------------------------------------------------------

EXHIBIT D

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1.        Tenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises without obtaining Landlord’s
prior consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two (2) keys will be furnished by Landlord for the Premises,
and any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the reasonable cost of replacing them or of
changing the applicable locks if Landlord deems such changes necessary.

2.        All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.

3.        Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for comparable buildings in the
vicinity of the Building. Tenant shall cause its employees, agents, contractors,
invitees and licensees who use Building doors during such hours to securely
close and lock them after such use. Any person entering or leaving the Building
during such hours, or when the Building doors are otherwise locked, may be
required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass. Landlord will furnish passes to persons for whom Tenant
requests them. Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord and its agents shall not be liable for damages for any error with
regard to the admission or exclusion of any person to or from the Building. In
case of invasion, mob, riot, public excitement or other commotion, Landlord may
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.

4.        No furniture, freight or equipment shall be brought into the Building
without prior notice to Landlord. All moving activity into or out of the
Building shall be scheduled with Landlord and done only at such time and in such
manner as Landlord designates. Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property. Any damage to the Building, its contents, occupants or invitees
resulting from Tenant’s moving or maintaining any such safe or other heavy
property shall be the sole responsibility and expense of Tenant (notwithstanding
Sections 7 and 10.4 of this Lease).

5.        No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord in its reasonable discretion.

6.        Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

7.        No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior consent. Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.

8.        The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein. Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

 

EXHIBIT D

-1-



--------------------------------------------------------------------------------

9.        Tenant shall not overload the floor of the Premises, or mark, drive
nails or screws or drill into the partitions, woodwork or drywall of the
Premises, or otherwise deface the Premises, without Landlord’s prior consent.
Tenant shall not purchase bottled water, ice, towel, linen, maintenance or other
like services from any person not approved by Landlord.

10.      Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord’s prior consent.

11.      No inflammable, explosive or dangerous fluids or substances shall be
used or kept by Tenant in the Premises or about the Project, except for such
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all Laws. Without limiting the foregoing, Tenant shall not, without Landlord’s
prior consent, use, store, install, disturb, spill, remove, release or dispose
of, within or about the Premises or any other portion of the Project, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal. No
burning candle or other open flame shall be ignited or kept by Tenant in the
Premises or about the Project.

12.      Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord or installed by
Tenant as part of any approved Alterations.

13.      Tenant shall not use or keep any foul or noxious gas or substance in or
on the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

14.      Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals (other than service animals), birds, aquariums, or,
except in areas designated by Landlord, bicycles or other vehicles.

15.      No cooking shall be done in the Premises, nor shall the Premises be
used for lodging, for living quarters or sleeping apartments, or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and invitees, provided that such use complies with all
Laws.

16.      The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

17.      Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

18.      Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

19.      Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

20.      Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

EXHIBIT D

-2-



--------------------------------------------------------------------------------

21.      Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22.      Any persons employed by Tenant to do janitorial work shall be subject
to Landlord’s prior consent and, while in the Building and outside of the
Premises, shall be subject to the control and direction of the Building manager
(but not as an agent or employee of such manager or Landlord), and Tenant shall
be responsible for all acts of such persons.

23.      No awning or other projection shall be attached to the outside walls of
the Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

24.      Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

25.      Tenant must comply with requests by Landlord concerning the informing
of their employees of items of importance to the Landlord.

26.      Tenant must comply with the State of California “No-Smoking” law set
forth in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that is not superseded by such law.

27.      Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

28.      All office equipment of an electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.

29.      Tenant shall not use any hand trucks except those equipped with rubber
tires and rubber side guards.

30.      No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without Landlord’s prior consent.

31.      Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof. Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.

 

EXHIBIT D

-3-



--------------------------------------------------------------------------------

EXHIBIT E

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

JUDICIAL REFERENCE

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.6 of this Lease. The venue of the proceedings shall
be in the county in which the Premises is located. Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises is located for the purpose of appointment of
a referee under the Referee Sections. If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
ADR Services, Inc. or a similar mediation/arbitration entity approved by each
party in its sole and absolute discretion. The proposed referee may be
challenged by any party for any of the grounds listed in the Referee Sections.
The referee shall have the power to decide all issues of fact and law and report
his or her decision on such issues, and to issue all recognized remedies
available at law or in equity for any cause of action that is before the
referee, including an award of attorneys’ fees and costs in accordance with this
Lease. The referee shall not, however, have the power to award punitive damages,
nor any other damages that are not permitted by the express provisions of this
Lease, and the parties waive any right to recover any such damages. The parties
may conduct all discovery as provided in the California Code of Civil Procedure,
and the referee shall oversee discovery and may enforce all discovery orders in
the same manner as any trial court judge, with rights to regulate discovery and
to issue and enforce subpoenas, protective orders and other limitations on
discovery available under California Law. The reference proceeding shall be
conducted in accordance with California Law (including the rules of evidence),
and in all regards, the referee shall follow California Law applicable at the
time of the reference proceeding. The parties shall promptly and diligently
cooperate with one another and the referee, and shall perform such acts as may
be necessary to obtain a prompt and expeditious resolution of the dispute or
controversy in accordance with the terms of this Exhibit E. In this regard, the
parties agree that the parties and the referee shall use best efforts to ensure
that (a) discovery be conducted for a period no longer than 6 months from the
date the referee is appointed, excluding motions regarding discovery, and (b) a
trial date be set within 9 months of the date the referee is appointed. In
accordance with Section 644 of the California Code of Civil Procedure, the
decision of the referee upon the whole issue must stand as the decision of the
court, and upon the filing of the statement of decision with the clerk of the
court, or with the judge if there is no clerk, judgment may be entered thereon
in the same manner as if the action had been tried by the court. Any decision of
the referee and/or judgment or other order entered thereon shall be appealable
to the same extent and in the same manner that such decision, judgment, or order
would be appealable if rendered by a judge of the superior court in which venue
is proper hereunder. The referee shall in his/her statement of decision set
forth his/her findings of fact and conclusions of law. The parties intend this
general reference agreement to be specifically enforceable in accordance with
the Code of Civil Procedure. Nothing in this Exhibit E shall prejudice the right
of any party to obtain provisional

 

EXHIBIT E

-1-



--------------------------------------------------------------------------------

relief or other equitable remedies from a court of competent jurisdiction as
shall otherwise be available under the Code of Civil Procedure and/or applicable
court rules.

 

EXHIBIT E

-2-



--------------------------------------------------------------------------------

EXHIBIT F

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

ADDITIONAL PROVISIONS

 

1.

Asbestos Notification.  Tenant acknowledges that it has received the asbestos
notification letter attached to this Lease as Exhibit G, disclosing the
existence of asbestos in the Building. Tenant agrees to comply with the
California “Connelly Act” and other applicable laws, including by providing
copies of Landlord’s asbestos notification letter to all of Tenant’s “employees”
and “owners”, as those terms are defined in the Connelly Act and other
applicable laws.

 

2.

Deferred Space 1.

 

  2.1

Deferred Space 1 Commencement.

 

  2.1.1.

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Deferred Space 1. Except as otherwise provided below, the term with respect to
the Deferred Space 1 shall commence on October 1, 2012 (the “Deferred Space 1
Commencement Date”) and, unless earlier terminated in accordance with the Lease,
end on the Lease Expiration Date; provided, however, if Landlord fails to
deliver any or all of the Deferred Space 1 to Tenant in the condition required
under the Lease on or before July 1, 2012, then the foregoing date set forth in
sub-item (ii) shall be extended until the date which is ninety (90) days
following the date on which Landlord delivers possession of the Deferred Space 1
to Tenant in the condition required under the Lease. Effective as of the
Deferred Space 1 Commencement Date, the Deferred Space 1 shall be deemed to be a
part of the Premises.

 

  2.1.2.

Notwithstanding anything to the contrary set forth herein, to the extent that
Landlord fails to deliver Tenant possession of the Deferred Space 1 on or before
July 1, 2012, for any reason, including without limitation, holdover by the
prior occupant, then except with respect to a delay in the Deferred Space 1
Commencement Date as set forth in Section 2.1.1, above, such delay shall not
constitute a default under the Lease or subject Landlord to any liability for
any loss or damage resulting therefrom. The date upon which the Deferred Space 1
Commencement Date occurs shall neither accelerate nor delay the Lease Expiration
Date under the Lease. The Delivery of the Deferred Space 1 to Tenant shall be
solely for the purpose of Tenant constructing the Tenant Improvements therein
pursuant to the terms of Exhibit B, attached to the Lease, and for the purpose
of Tenant installing its furniture, equipment and fixtures (including Tenant’s
data and telephone equipment) in the Deferred Space 1. In no event shall Tenant
have the right to conduct business from the Deferred Space 1, or any portion
thereof, prior to the Deferred Space 1 Commencement Date.

 

  2.2

Base Rent.   Tenant shall pay Landlord Base Rent for the Deferred Space 1 in
accordance with the Base Rent schedule set forth in Section 1.4 of the Lease,
from and after the Deferred Space 1 Commencement Date.

 

  2.3

Direct Expenses.   Effective as of the Deferred Space 1 Commencement Date and
ending on the Lease Expiration Date, Tenant shall pay Tenant’s Share of Direct
Expenses for the Deferred Space 1 on the same terms and conditions as are set
forth in the Lease, provided that Tenant’s Share of Direct Expenses shall be as
set forth in Section 1.6 of the Lease.

 

  2.4

Improvements to Deferred Space 1.

 

  2.4.1

Condition of Deferred Space 1.    Tenant has inspected the Deferred Space 1 and
agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Section 2.4.

 

  2.4.2

Responsibility for Improvements to Deferred Space 1.    Tenant may perform
improvements to the Deferred Space 1 in accordance with the Tenant Work Letter
attached to the Lease as Exhibit B.

 

EXHIBIT F

-1-



--------------------------------------------------------------------------------

  2.5

Early Access to Deferred Space 1. Tenant shall be permitted to take possession
of the Deferred Space 1 before the Deferred Space 1 Commencement Date for the
purpose of constructing the Tenant Improvements in the Deferred Space 1, and
such possession shall be subject to the terms and conditions of the Lease other
than the obligation to pay Base Rent and Additional Rent (except for the cost of
services requested by Tenant (e.g., after hours HVAC usage)) applicable to the
Deferred Space 1 prior to the Deferred Space 1 Commencement Date.

 

3.

Deferred Space 2.

 

  3.1

Deferred Space 2 Commencement.

 

  3.1.1.

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Deferred Space 2. Except as otherwise provided below, the term with respect to
the Deferred Space 2 shall commence on April 1, 2013 (the “Deferred Space 2
Commencement Date”) and, unless earlier terminated in accordance with the Lease,
end on the Lease Expiration Date; provided, however, if Landlord fails to
deliver any or all of the Deferred Space 2 to Tenant in the condition required
under the Lease on or before January 1, 2013, then the foregoing date set forth
in sub-item (ii) shall be extended until the date which is ninety (90) days
following the date on which Landlord delivers possession of the Deferred Space 2
to Tenant in the condition required under the Lease. Effective as of the
Deferred Space 2 Commencement Date, the Deferred Space 2 shall be deemed to be a
part of the Premises.

 

  3.1.2.

Notwithstanding anything to the contrary set forth herein, to the extent that
Landlord fails to deliver Tenant possession of the Deferred Space 2 on or before
January 1, 2013, for any reason, including without limitation, holdover by the
prior occupant, then except with respect to a delay in the Deferred Space 2
Commencement Date as set forth in Section 3.1.1, above, such delay shall not
constitute a default under the Lease or subject Landlord to any liability for
any loss or damage resulting therefrom. The date upon which the Deferred Space 2
Commencement Date occurs shall neither accelerate nor delay the Lease Expiration
Date under the Lease. The Delivery of the Deferred Space 2 to Tenant shall be
solely for the purpose of Tenant constructing the Tenant Improvements therein
pursuant to the terms of Exhibit B, attached to the Lease, and for the purpose
of Tenant installing its furniture, equipment and fixtures (including Tenant’s
data and telephone equipment) in the Deferred Space 2. In no event shall Tenant
have the right to conduct business from the Deferred Space 2, or any portion
thereof, prior to the Deferred Space 2 Commencement Date.

 

  3.2

Base Rent.   Tenant shall pay Landlord Base Rent for the Deferred Space 2 in
accordance with the Base Rent schedule set forth in Section 1.4 of the Lease,
from and after the Deferred Space 2 Commencement Date.

 

  3.3

Direct Expenses.   Effective as of the Deferred Space 2 Commencement Date and
ending on the Lease Expiration Date, Tenant shall pay Tenant’s Share of Direct
Expenses for the Deferred Space 2 on the same terms and conditions as are set
forth in the Lease, provided that Tenant’s Share of Direct Expenses shall be as
set forth in Section 1.6 of the Lease.

 

  3.4

Improvements to Deferred Space 2.

 

  3.4.1

Condition of Deferred Space 2.    Tenant has inspected the Deferred Space 2 and
agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Section 2.4.

 

  3.4.2

Responsibility for Improvements to Deferred Space 2.     Tenant may perform
improvements to the Deferred Space 2 in accordance with the Tenant Work Letter
attached to the Lease as Exhibit B.

 

  3.5

Early Access to Deferred Space 2.  Tenant shall be permitted to take possession
of the Deferred Space 2 before the Deferred Space 2 Commencement Date for the
purpose of constructing the Tenant Improvements in the Deferred Space 2, and
such possession shall be subject to the terms and conditions of the Lease other
than the obligation to pay Base Rent and Additional Rent (except for the cost of
services requested by Tenant (e.g., after

 

EXHIBIT F

-2-



--------------------------------------------------------------------------------

 

hours HVAC usage)) applicable to the Deferred Space 2 prior to the Deferred
Space 2 Commencement Date.

 

4.

Give-Back Space.

4.1          In General.    Landlord and Tenant hereby acknowledge and agree
that, within five (5) business days after the Deferred Space 2 Commencement Date
(the “Give-Back Date”), notwithstanding anything in the Lease to the contrary,
Tenant shall vacate and surrender and deliver to Landlord exclusive possession
of the Suite 100 Premises and the Suite 110 Premises (the “Give-Back Space”), in
accordance with, and in the condition required pursuant to, the terms of the
Lease, and Tenant’s lease of the Give-Back Space shall terminate and be of no
further force or effect effective as of the Give-Back Date. Accordingly,
effective as of the Give-Back Date, the Give Back Space shall no longer be a
part of the Premises, and Landlord and Tenant shall be relieved of their
respective obligations under the Lease with respect to the Give-Back Space,
except those obligations under the Lease which relate to the term of Tenant’s
lease of the Give-Back Space on or prior to the Give-Back Date and/or which
specifically survive the expiration of the Lease, including, without limitation,
the payment of all Rent due with respect to the Give-Back Space up to and
including the Give-Back Date. Landlord and Tenant hereby acknowledge and agree
that the rentable square footage of the Premises from and after the Deferred
Space 2 Commencement Date shall be as set forth in this Section 1.2.2 of the
Lease. In the event Tenant does not timely vacate the Give-Back Space in
accordance with the terms hereof, then the terms and conditions of Section 16 of
the Lease shall apply with respect thereto.

4.2          Representations of Tenant.   Tenant represents and warrants to
Landlord that as of the Give-Back Date, (i) Tenant shall not have sublet the
Give-Back Space nor assigned all or any portion of its interest in the Lease
with respect thereto, and (ii) there shall not be any mechanics’ liens, or other
liens encumbering all or any portion of the Give-Back Space, by virtue of any
act or omission on the part of Tenant, its predecessors, contractors, agents,
employees, successors, assigns or subtenants. The representations and warranties
set forth in this Section 4.2 shall survive the termination of Tenant’s lease of
the Give-Back Space and Tenant shall be liable to Landlord for any inaccuracies
or any breach thereof.

4.3          Tenant’s Right to Retain the Suite 100 Premises.   Tenant shall
have the right, by delivering written notice to Landlord on or before August 31,
2012 (a “Suite 100 Retention Notice”), to continue to lease the Suite 100
Premises from and after the Deferred Space 2 Commencement Date. If Tenant timely
delivers a Suite 100 Retention Notice, then (i) the Give-Back Space shall
consist of only the Suite 110 Premises, and (ii) Landlord and Tenant shall
execute an amendment to the Lease whereby, from and after the Deferred Space 2
Commencement Date, (a) the Suite 100 Premises shall continue to be part of the
Premises, (b) the Base Rent schedule set forth in Section 1.4 of the Lease shall
be revised to reflect the increase in square footage of the Premises from and
after the Deferred Space 2 Commencement Date, based on the Base Rent applicable
to the Suite 100 Premises on a per rentable square foot basis from and after the
Deferred Space 2 Commencement Date being identical to the applicable Base Rent
rate per rentable square foot for the remainder of the Premises as set forth in
Section 1.4 of the Lease, (c) Tenant’s Share, as set forth in Section 1.6 of the
Lease, shall be revised to reflect the inclusion of the Suite 100 Premises as
part of the Premises from and after the Deferred Space 2 Commencement Date, and
(d) the Allowance, as set forth in Section 1.1 of Exhibit B to the Lease, shall
be increased by an amount equal to Three Hundred Eighty-Two Thousand One Hundred
Seventy Dollars ($382,170.00) to a total Tenant Improvement Allowance of Two
Million Six Hundred Sixteen Thousand Eight Hundred and Thirty Dollars
($2,616,830.00).

 

5.

Right of First Offer.

 

  5.1

Grant of Option; Conditions.

 

  5.1.1

Subject to the terms of this Section 5.1, Tenant shall have an ongoing right of
first offer (“Right of First Offer”) with respect to each of the following
suites (and with respect to each portion of each such suite) (each such suite or
portion thereof, a “Potential Offering Space”): (i) to the extent Tenant does
not deliver a Suite 100 Retention Notice pursuant to Section 4.3, above, the
Suite 100 Premises, and (ii) the Suite 110 Premises. Tenant’s Right of First
Offer shall be exercised as follows: At any time after Landlord has determined
that a Potential Offering Space has become Available (defined below), but before
leasing such Potential Offering Space to a third party, Landlord shall provide
Tenant with written notice (the “Advice”) advising Tenant of the terms under
which Landlord is prepared to lease such Potential Offering Space (an “Offering
Space”) to Tenant for the remainder of the Term, which terms shall reflect
ninety-five percent (95%) of the Prevailing Market (hereinafter defined) rate
for such Offering Space as reasonably determined by Landlord. For purposes
hereof, a Potential Offering Space shall be deemed to become “Available” as
follows: (i) if such Potential Offering Space is not under lease to a third
party as of the

 

EXHIBIT F

-3-



--------------------------------------------------------------------------------

 

date of mutual execution and delivery of the Lease, such Potential Offering
Space shall be deemed to become Available when Landlord has located a
prospective tenant for such Potential Offering Space as evidence by an exchange
of written lease proposals; and (ii) if such Potential Offering Space is under
lease to a third party as of, or at any time after, the date of mutual execution
and delivery of the Lease, such Potential Offering Space shall be deemed to
become Available when Landlord has determined that the third-party tenant of
such Potential Offering Space, and any occupant of such Potential Offering Space
claiming under such third-party tenant, will not extend or renew the term of its
lease, or enter into a new lease, for such Potential Offering Space. Tenant may
lease any Offering Space in its entirety only (except that if Landlord notices
Tenant on both the Suite 100 Premises and the Suite 110 Premises, Tenant may
elect to exercise its right of first offer with respect to one such space and
not the other), under the terms set forth in the Advice, by delivering written
notice of exercise to Landlord (the “Notice of Exercise”) within five (5)
business days after the date of the Advice.

 

  5.1.2

Notwithstanding any contrary provision hereof, Tenant shall have no Right of
First Offer, and Landlord shall not be required to provide Tenant with an
Advice, with respect to any Potential Offering Space, if:

 

  1.

Tenant is in default under the Lease beyond any applicable cure period when
Landlord would otherwise deliver the Advice; or

 

  2.

Twenty-five percent (25%) or more of the Premises is sublet (other than to an
Affiliate of Tenant) when Landlord would otherwise deliver the Advice; or

 

  3.

the Lease has been assigned before the date on which Landlord would otherwise
deliver the Advice; or

 

  4.

Landlord has delivered an Advice to Tenant with respect to all or any portion of
the Potential Offering Space at any time on the preceding six (6) month period.

 

  5.2

Terms for Offering Space.

 

  5.2.1

The term for the Offering Space shall commence on the commencement date stated
in the Advice and thereupon the Offering Space shall be considered a part of the
Premises subject to the provisions of the Lease; provided, however, that the
provisions of the Advice shall prevail to the extent they conflict with the
provisions of the Lease.

 

  5.2.2

Tenant shall pay Base Rent for the Offering Space in accordance with the
provisions of the Advice, which provisions shall reflect the ninety-five percent
(95%) of the net effective Prevailing Market rate for the Offering Space as
determined in Landlord’s reasonable judgment.

 

  5.2.3

Tenant shall pay Tenant’s Share of Expenses and Taxes for the Offering Space in
accordance with the Lease. The Base Year for Expenses and Taxes with respect to
the Offering Space shall be the calendar year in which the term of Tenant’s
lease of such space commences.

 

  5.2.4

Except as may be otherwise provided in the Advice, the Offering Space (including
improvements and personalty, if any) shall be accepted by Tenant in its
condition and as-built configuration existing on the earlier of the date Tenant
takes possession of the Offering Space or as of the date the term for the
Offering Space commences. If Landlord is delayed in delivering possession of the
Offering Space by any holdover or unlawful possession of the Offering Space by
any party, Landlord shall use reasonable efforts to obtain possession of the
Offering Space, and the commencement date of the term for the Offering Space
shall be postponed until the date Landlord delivers possession of the Offering
Space to Tenant free from occupancy by any party.

 

  5.3.

Termination of Right of First Offer.    The rights of Tenant hereunder with
respect to any Potential Offering Space shall terminate on the fifth (5th)
anniversary of the Commencement Date (unless Tenant has exercised its Extension
Option (defined in

 

EXHIBIT F

-4-



--------------------------------------------------------------------------------

 

Section 6 below) and Landlord and Tenant have agreed upon the Prevailing Market
(defined in Section 5 below) rate for the Premises during the Extension Term
(defined in Section 5 below), in which event the date shall be one (1) year
before the scheduled expiration date of the Extension Term). In addition, in any
particular instance in which any Potential Offering Space becomes Available, the
rights of Tenant hereunder with respect to the applicable Advice delivered by
Landlord to Tenant pursuant to Section 5.1.1, above, shall terminate on the
earlier to occur of (i) Tenant’s failure to exercise its Right of First Offer
with respect to such Potential Offering Space (or any larger Potential Offering
Space containing such Potential Offering Space) within the five (5)-day period
provided in Section 5.1.1 above, or (ii) the date on which Landlord would have
provided Tenant an Advice for such Potential Offering Space if Tenant had not
been in violation of one or more of the conditions set forth in Section 5.1.2
above; provided, however, following Landlord’s leasing of such Potential
Offering Space, Tenant shall continue to have the rights hereunder in the event
the applicable Potential Offering Space again becomes Available. In addition, if
(a) Landlord provides Tenant with an Advice for any Offering Space that contains
a right of first offer, right of first refusal, expansion option or other
expansion right with respect to any other Potential Offering Space, (b) Tenant
does not exercise its Right of First Offer to lease such Offering Space pursuant
to such Advice, and (c) Landlord grants such expansion right to a third party
that leases such Offering Space, then Tenant’s Right of First Offer with respect
to such other Potential Offering Space shall be subject and subordinate to such
expansion right in favor of such third party.

 

  5.4.

Offering Amendment.   If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the Offering Space
to the Premises on the terms set forth in the Advice and reflecting the changes
in the Base Rent, rentable square footage of the Premises, Tenant’s Share and
other appropriate terms in accordance with this Section 5. A copy of the
Offering Amendment shall be sent to Tenant within a reasonable time after
Landlord’s receipt of the Notice of Exercise executed by Tenant, and Tenant
shall execute and return the Offering Amendment to Landlord within 15 days
thereafter, but an otherwise valid exercise of the Right of First Offer shall be
fully effective whether or not the Offering Amendment is executed.

 

  5.5.

Definition of Prevailing Market.   For purposes of this Section 5, “Prevailing
Market” means the annual rental rate per square foot for space comparable to the
Offering Space in the Building and first-class office buildings comparable to
the Building in the San Bruno/Burlingame area under leases and renewal and
expansion amendments being entered into in the prior nine (9) months that
Prevailing Market is being determined, giving appropriate consideration to
tenant concessions, brokerage commissions, tenant improvement allowances,
existing improvements in the space in question, and the method of allocating
operating expenses and taxes; provided, however, Landlord and Tenant agree that,
because the Base Rent and Additional Rent for the Offering Space is being
discounted by five percent (5%) pursuant to Section 5.2.2, above, and because
the five percent (5%) discount is being provided to Tenant to compensate for the
above-market “load factor” (as that term is defined based on custom and practice
in connection with the measurement of office space) of space in the Building,
for purposes of determining the Prevailing Market, the Offering Space shall be
deemed to have a market load factor. Notwithstanding the foregoing, space leased
under any of the following circumstances shall not be considered to be
comparable for purposes hereof: (i) the lease term is for less than the lease
term of the Offering Space; (ii) the space is encumbered by the option rights of
another tenant; or (iii) the space has a lack of windows and/or an awkward or
unusual shape or configuration. The foregoing is not intended to be an exclusive
list of space that will not be considered to be comparable. The Base Year for
the Offering Space will be set to the calendar year that the commencement date
of Tenant’s lease of the Offering Space occurs except that if the commencement
date for the Offering Space takes place in September, October, November or
December of a calendar year, then the Base Year will be set to the next calendar
year, and the Base Year for the Offering Space shall be a factor in the
determination of Prevailing Market.

 

  5.6.

Subordination.   Notwithstanding anything herein to the contrary, Tenant’s Right
of First Offer is subject and subordinate to the expansion rights (whether such
rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) currently set forth in that certain lease by and
between Landlord and Cisco.

 

6.

Extension Option.

 

  6.1.

Grant of Option; Conditions.   Tenant shall have the right (the “Extension
Option”) to extend the Term for one additional period of five (5) years
commencing on the day

 

EXHIBIT F

-5-



--------------------------------------------------------------------------------

 

following the Expiration Date and ending on the fifth (5th) anniversary of the
Expiration Date (the “Extension Term”), if:

 

  6.1.1

Not less than eleven (11) and not more than fourteen (14) full calendar months
before the Expiration Date, Tenant delivers written notice to Landlord (the
“Extension Notice”) electing to exercise the Extension Option and stating
Tenant’s estimate of the Prevailing Market (defined in Section 6.5 below) rate
for the Extension Term;

 

  6.1.2

No Default is continuing at the time Tenant delivers the Extension Notice;

 

  6.1.3

No more than 20% of the Premises is sublet (other than in connection with a
Permitted Transfer) when Tenant delivers the Extension Notice; and

 

  6.1.4

The Lease has not been assigned, other than in connection with a Permitted
Transfer, before Tenant delivers the Extension Notice.

 

  6.2.

Terms Applicable to Extension Term.

 

  6.2.1

During the Extension Term, the Base Rent per rentable square foot shall be equal
to ninety-five percent (95%) of the net effective Prevailing Market rate per
rentable square foot.

 

  6.2.2

During the Extension Term Tenant shall pay Tenant’s Share of Expenses and Taxes
for the Premises in accordance with the Lease. During the Extension Term the
Base Year for Expenses and Taxes shall be adjusted as provided in Section 6.5
below.

 

  6.2.3

No free rent, construction allowance or similar concession shall apply to the
Extension Term, unless negotiated between the parties.

 

  6.3.

Procedure for Determining Prevailing Market.

 

  6.3.1

Initial Procedure. Within 30 days after receiving the Extension Notice, Landlord
shall give Tenant either (i) written notice (“Landlord’s Binding Notice”)
accepting Tenant’s estimate of the Prevailing Market rate for the Extension Term
stated in the Extension Notice, or (ii) written notice (“Landlord’s Rejection
Notice”) rejecting such estimate and stating Landlord’s estimate of the
Prevailing Market rate for the Extension Term. If Landlord gives Tenant a
Landlord’s Rejection Notice, Tenant, within 15 days thereafter, shall give
Landlord (i) written notice (“Tenant’s Binding Notice”) accepting Landlord’s
estimate of the Prevailing Market rate for the Extension Term stated in such
Landlord’s Rejection Notice, (ii) written notice (“Tenant’s Rejection Notice”)
rejecting such estimate, or (iii) written notice (“Tenant’s Revocation Notice”)
revoking Tenant’s Extension Notice, in which event Tenant’s Extension Notice
shall be deemed null and Tenant shall thereafter have no right to extend the
Term pursuant to this Section 6. If Tenant fails to timely deliver a Tenant’s
Binding Notice, Tenant’s Rejection Notice or a Tenant’s Revocation Notice, then
Tenant shall be deemed to have delivered a Tenant’s Rejection Notice. If Tenant
gives (or is deemed to have given) Landlord a Tenant’s Rejection Notice,
Landlord and Tenant shall work together in good faith to agree in writing upon
the Prevailing Market rate for the Extension Term. If, within 30 days after
delivery of a Tenant’s Rejection Notice, the parties fail to agree in writing
upon the Prevailing Market rate, the provisions of Section 6.3.2 below shall
apply.

 

  6.3.2

Dispute Resolution Procedure.

 

  1.

If, within 30 days after delivery of a Tenant’s Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
within five (5) days thereafter, shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the Prevailing Market rate for
the Extension Term (collectively, the “Estimates”). If the higher of such
Estimates is not more than 105% of the lower of such Estimates, the Prevailing
Market rate shall be deemed to be the average of the two Estimates. Otherwise,
within seven (7) days after the exchange of Estimates, Landlord and Tenant shall
each select an appraiser to determine which of the two Estimates most closely
reflects the Prevailing Market rate for the Extension Term. Each appraiser so

 

EXHIBIT F

-6-



--------------------------------------------------------------------------------

 

selected shall be certified as an MAI appraiser or as an ASA appraiser and shall
have had at least five (5) years experience within the previous 10 years as a
real estate appraiser working in the commercial/industrial market in the
Northern Peninsula market area of San Mateo County, California, with working
knowledge of current rental rates and leasing practices relating to office
buildings similar to the Building. For purposes hereof, an “MAI” appraiser means
an individual who holds an MAI designation conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or in the event there is no successor organization, the
organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).

 

  2.

If each party selects an appraiser in accordance with Section 6.3.2.1 above, the
parties shall cause their respective appraisers to work together in good faith
to agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Extension Term. The Estimate, if any, so agreed upon by such
appraisers shall be final and binding on both parties as the Prevailing Market
rate for the Extension Term and may be entered in a court of competent
jurisdiction. If the appraisers fail to reach such agreement within 20 days
after their selection, then, within 10 days after the expiration of such 20-day
period, the parties shall instruct the appraisers to select a third appraiser
meeting the above criteria (and if the appraisers fail to agree upon such third
appraiser within 10 days after being so instructed, either party may cause a
court of competent jurisdiction to select such third appraiser). Promptly upon
selection of such third appraiser, the parties shall instruct such appraiser
(or, if only one of the parties has selected an appraiser within the 7-day
period described above, then promptly after the expiration of such 7-day period
the parties shall instruct such appraiser) to determine, as soon as practicable
but in any case within 14 days after his selection, which of the two Estimates
most closely reflects the Prevailing Market rate. Such determination by such
appraiser (the “Final Appraiser”) shall be final and binding on both parties as
the Prevailing Market rate for the Extension Term and may be entered in a court
of competent jurisdiction. If the Final Appraiser believes that expert advice
would materially assist him, he may retain one or more qualified persons to
provide such expert advice. The parties shall share equally in the costs of the
Final Appraiser and of any experts retained by the Final Appraiser. Any fees of
any other appraiser, counsel or expert engaged by Landlord or Tenant shall be
borne by the party retaining such appraiser, counsel or expert.

 

  6.3.3

If the Prevailing Market rate has not been determined by the commencement date
of the Extension Term, Tenant shall pay Base Rent for the Extension Term upon
the terms and conditions in effect during the last month ending on or before the
Expiration Date until such time as the Prevailing Market rate has been
determined. Upon such determination, the Base Rent for the Extension Term shall
be retroactively adjusted. If such adjustment results in an under- or
overpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the next Base Rent due under the Lease.

 

  6.4.

Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 6.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
Expiration Date, and other appropriate terms, and Tenant shall execute and
return the Extension Amendment to Landlord within 15 days after receiving it.
Notwithstanding the foregoing, upon determination of the Prevailing Market rate
for the Extension Term in accordance with Section 6.3 above, an otherwise valid
exercise of the Extension Option shall be fully effective whether or not the
Extension Amendment is executed.

 

EXHIBIT F

-7-



--------------------------------------------------------------------------------

  6.5.

Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, initial annual
rental rate per rentable square foot under extension and renewal leases and
amendments entered into in the prior twelve (12) months which the Prevailing
Market is being determined hereunder for space comparable to the Premises in the
Building and other first-class office buildings comparable to the Building in
the San Bruno, Burlingame, South San Francisco and Brisbane, California areas.
The determination of Prevailing Market shall take into account any material
economic differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes; provided, however, Landlord and Tenant agree
that, because the Base Rent for the Premises during the Extension Term is being
discounted by five percent (5%) pursuant to Section 6.2.2, above, and because
the five percent (5%) discount is being provided to Tenant to compensate for the
above-market “load factor” (as that term is defined based on custom and practice
in connection with the measurement of office space) of space in the Building,
for purposes of determining the Prevailing Market, the Premises shall be deemed
to have a market load factor. The determination of Prevailing Market shall also
take into consideration any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under the Lease. The
Base Year for the Offering Space will be set to the calendar year that the
commencement of the Extension Term occurs, except that if the commencement date
of the Extension Term occurs in September, October, November or December of a
calendar year, then the Base Year will be set to the next calendar year, and the
Base Year for the Premises shall be a factor in the determination of Prevailing
Market.

 

EXHIBIT F

-8-



--------------------------------------------------------------------------------

EXHIBIT G

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

ASBESTOS NOTIFICATION

Asbestos-containing materials (“ACMs”) were historically commonly used in the
construction of commercial buildings across the country. ACMs were commonly used
because of their beneficial qualities; ACMs are fire-resistant and provide good
noise and temperature insulation.

Some common types of ACMs include surfacing materials (such as spray-on
fireproofing, stucco, plaster and textured paint), flooring materials (such as
vinyl floor tile and vinyl floor sheeting) and their associated mastics, carpet
mastic, thermal system insulation (such as pipe or duct wrap, boiler wrap and
cooling tower insulation), roofing materials, drywall, drywall joint tape and
drywall joint compound, acoustic ceiling tiles, transite board, base cove and
associated mastic, caulking, window glazing and fire doors. These materials are
not required under law to be removed from any building (except prior to
demolition and certain renovation projects). Moreover, ACMs generally are not
thought to present a threat to human health unless they cause a release of
asbestos fibers into the air, which does not typically occur unless (1) the ACMs
are in a deteriorated condition, or (2) the ACMs have been significantly
disturbed (such as through abrasive cleaning, or maintenance or renovation
activities).

It is possible that some of the various types of ACMs noted above (or other
types) are present at various locations in the Building. Anyone who finds any
such materials in the building should assume them to contain asbestos unless
those materials are properly tested and determined to be otherwise. In addition,
Landlord has identified the presence of certain ACMs in the Building. For
information about the specific types and locations of these identified ACMs,
please contact the Building manager. The Building manager maintains records of
the Building’s asbestos information including any Building asbestos surveys,
sampling and abatement reports. This information is maintained as part of
Landlord’s asbestos Operations and Maintenance Plan (“O&M Plan”).

The O&M Plan is designed to minimize the potential of any harmful asbestos
exposure to any person in the building. Because Landlord is not a physician,
scientist or industrial hygienist, Landlord has no special knowledge of the
health impact of exposure to asbestos. Therefore, Landlord hired an independent
environmental consulting firm to prepare the Building’s O&M Plan. The O&M Plan
includes a schedule of actions to be taken in order to (1) maintain any building
ACMs in good condition, and (2) to prevent any significant disturbance of such
ACMs. Appropriate Landlord personnel receive regular periodic training on how to
properly administer the O&M Plan.

The O&M Plan describes the risks associated with asbestos exposure and how to
prevent such exposure. The O&M Plan describes those risks, in general, as
follows: asbestos is not a significant health concern unless asbestos fibers are
released and inhaled. If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis and cancer)
increases. However, measures taken to minimize exposure and consequently
minimize the accumulation of fibers, can reduce the risk of adverse health
effects.

The O&M Plan also describes a number of activities which should be avoided in
order to prevent a release of asbestos fibers. In particular, some of the
activities which may present a health risk (because those activities may cause
an airborne release of asbestos fibers) include moving, drilling, boring or
otherwise disturbing ACMs. Consequently, such activities should not be attempted
by any person not qualified to handle ACMs. In other words, the approval of
Building management must be obtained prior to engaging in any such activities.
Please contact the Building manager for more information in this regard. A copy
of the written O&M Plan for the Building is located in the Building Management
Office and, upon your request, will be made available to tenants to review and
copy during regular business hours.

Because of the presence of ACM in the Building, Landlord is also providing the
following warning, which is commonly known as a California Proposition 65
warning:

WARNING: This building contains asbestos, a chemical known to the State of
California to cause cancer.

Please contact the Building manager with any questions regarding the contents of
this Exhibit G.

 

EXHIBIT G

-1-



--------------------------------------------------------------------------------

EXHIBIT H

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

INTENTIONALLY OMITTED

 

EXHIBIT H

-1-



--------------------------------------------------------------------------------

EXHIBIT I

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

JANITORIAL SPECIFICATIONS

 

EXHIBIT I

-1-



--------------------------------------------------------------------------------

JANITORIAL CLEANING SPECIFICATIONS

In addition to the Contractor Requirements called out in Exhibit G, the below
frequencies will be considered as a minimum level of service to be provided to
the buildings. In some cases, a greater level of service may be required to
provide a clean and well maintained building, and we look to you as the cleaning
expert to assure we are providing a clean building to our customers. Clean is
clean.

Janitorial services will cover the specifications as follows and it is expected
that all building areas will be maintained and the necessary spot cleanings
performed to ensure the continued satisfaction of the Client and employee base
Services shall include, but not be limited to, the following:

OFFICE AREAS (All Floors)

Nightly Services (Five (5) nights per week)

 

  •  

Empty all waste receptacles, including deskside recycling. Clean, and reline
when needed. Remove material to designated areas.

  •  

Remove large centrally located recycling bins when full (see twice weekly).

  •  

Vacuum all carpeted main traffic and common use areas, including conference
rooms, reception areas, interior stairwells, hallways and corridors with the
exception of individual offices (see twice weekly).

  •  

Spot vacuum/clean all other areas as needed.

  •  

Wash and sanitize all drinking fountains.

  •  

Damp mop spillage in uncarpeted office areas.

  •  

Spot clean carpets to remove light spillage. Report large spills and stains to
supervisor.

  •  

Assure all designated locked doors are closed after area has been cleaned.

  •  

Activate all alarm systems as instructed by occupant (if applicable).

  •  

Arrange chairs at desk and conference room tables and turn off lights upon
exiting.

  •  

Clean conference room tables and remove any remaining food items.

  •  

Clean and sweep all lunchroom/eating areas. Wash and wipe tables and counter
tops and clean sinks.

  •  

Remove scuff marks on floor as needed.

Twice Weekly Services (two times each week)

 

  •  

Empty large recycling material container when container is full.

  •  

Vacuum all carpeted areas completely, private offices and cubicle interiors,
desk area spaces and under waste containers.

  •  

Dust and wipe clean with damp or treated cloth all office furniture, files, and
cubicle partition tops, picture frames, window sills, mullions, frames, etc. (DO
NOT MOVE PAPERS OR OTHER ITEMS ON DESK TOPS OR SHELVES).

  •  

Remove all linger marks and smudges from all vertical surfaces, including doors,
door frames, around light switches, private entrance glass, and partitions.

  •  

Damp wipe and polish all glass furniture tops.

  •  

Damp mop hard surfaced floors and/or uncarpeted surface floors.

 

All terms and conditions of the Services Contract to which this is attached are
deemed incorporated and made a part hereof.



--------------------------------------------------------------------------------

  •  

Sweep uncarpeted floors employing dust control techniques with exception of
lunchroom/break area (which is to be performed nightly).

Monthly Services

 

  •  

Dust, wipe and clean chair bases and arms, telephone receivers, cubicle,
shelves, window sills, ledges and all other horizontal surfaces as needed to
maintain a clean appearance (DO NOT MOVE PAPERS OR OTHER ITEMS ON DESK TOPS OR
SHELVES).

  •  

Edge vacuum all carpeted areas, as needed. (more frequently, if needed on dark
carpets – clean is clean.)

  •  

Dust ceiling vents, air diffusers and surfaces above 7 feet.

Quarterly Services

 

  •  

Scrub and Wax all hard surface floors, (carpet shampooing will be completed upon
request and billed separately)

Annual Services

 

  •  

Strip and Wax all hard surface floors

RESTROOMS

Nightly Services (Five (5) nights per week)

 

  •  

Clean and sanitize all mirrors, bright work, countertops and enameled surfaces.

  •  

Wash and disinfect all basins, urinals, bowls (cleaning underside of rim) and
fixtures using scouring powder to remove stains.

  •  

Wash both sides of all toilet seats with soap and/or disinfectant.

  •  

Clean all bright work, piping, toilet seat hinges, and other metal.

  •  

Empty, clean, and damp wipe all waste receptacles.

  •  

Sweep, wet mop, and sanitize entire floor, including around toilet seats and
under urinals.

  •  

Damp wipe/dust all walls, partitions, doors, and outside surfaces of all
dispensers, as needed.

  •  

Fill toilet paper, soap, towels, and sanitary napkin dispensers (if applicable).

  •  

Wash and disinfect all showers including shower walls, floors, bright work, and
doors (if applicable).

  •  

Replace trash liner.

Weekly Services

 

  •  

Flush water through drain P-trap weekly to ensure elimination of odor.

Monthly Services

 

  •  

Machine scrub all hard surface floors.

  •  

Dust ceiling vents, air diffusers and surfaces above 7 feet.

 

All terms and conditions of the Services Contract to which this is attached are
deemed incorporated and made a part hereof.



--------------------------------------------------------------------------------

LOBBY, ELEVATOR, CORRIDOR, INTERIOR STAIRWAYS (EXCLUDING EMERGENCY EXIT
STAIRWAYS) AND ENTRANCE AREAS

Nightly Service (Five (5) nights per week)

 

  •  

Sweep and spot mop all stone, vinyl or composition lobby floors.

  •  

Vacuum and spot clean all carpeted floor and mats.

  •  

Dust and polish all bright work, including mirrors and elevator call buttons.

  •  

Dust and polish all metal surfaces in elevators, including tracks, and elevator
doors.

  •  

Vacuum and spot clean all carpet in elevators, including edging

  •  

Clean and polish all trash receptacles.

  •  

Dust all fire extinguisher cabinets and/or units.

  •  

Spot clean all doors.

  •  

All furniture should be cleaned as necessary (including directories).

  •  

Wash, disinfect and dry polish water coolers (if applicable).

  •  

Clean glass entrance doors, and tracks (if applicable).

  •  

Spot sweep and/or spot vacuum all interior stairways (excluding emergency exit
stairways) and landings (if applicable).

Twice Weekly Services (two times each week)

 

  •  

Wet mop all stone, vinyl or composition lobby floors (daily spot mopping may
satisfy this need).

  •  

Sweep and/or vacuum all interior stairways (excluding emergency exit stairways)
and landings (if applicable).

  •  

Dust all surfaces up to 7 feet

Monthly Services

 

  •  

Dust ceiling vents, air diffusers and surfaces above 7 feet.

EXIT STAIRWELLS

 

  •  

Sweep and spot mop weekly or upon request.

Quarterly Services

 

  •  

Clean/Shampoo common area multi tenant carpeted areas outside office space
within common hallways

JANITORIAL ITEMS/AREAS

Nightly Services (Five (5) nights per week)

 

  •  

Keep janitorial rooms in a clean, neat and orderly condition.

 

All terms and conditions of the Services Contract to which this is attached are
deemed incorporated and made a part hereof.



--------------------------------------------------------------------------------

  •  

Maintain all janitorial carts and equipments in safe and clean condition.

FITNESS CENTER (if applicable) (will break out coat as separate bid)

Nightly Services

 

  •  

Vacuum all exposed carpeted floors.

  •  

Spot clean all mirrors and walls.

  •  

Spray and disinfect fitness center equipment nightly.

Weekly Services

 

  •  

Edge vacuum all carpeted areas, as needed.

  •  

Dust all ledges, as needed.

  •  

Clean mirrors completely.

  •  

Stock supplies and towels.

LOCKER ROOMS (if applicable)

Nightly Services (Five (5) nights per week)

 

  •  

Perform complete building restroom cleaning specifications to restroom and
locker room areas.

  •  

Clean and disinfect showers completely, including walls, doors, floors, and
floor drains.

  •  

Replace shower curtains/liners as needed to maintain a neat and clean
appearance.

LOADING DOCK, VAN PARKING AREAS, TRASH RECYCLING AREAS

 

  •  

Empty and reline all waste receptacles.

  •  

Sweep ramps, loading bays and parking areas for trash and cigarette butts and
dust to 7 feet as needed.

GENERAL BUILDING COMMON AREA SERVICES

Nightly Service (Five (5) nights per week)

 

  •  

Spot clean and restock supplies as needed in all janitorial service closets.

  •  

Pick up and compact all recycle trash, including boxes in accordance with
tenants recycle specifications.

  •  

Vacuum all garage lobbies and elevator carpets.

 

All terms and conditions of the Services Contract to which this is attached are
deemed incorporated and made a part hereof.



--------------------------------------------------------------------------------

EXHIBIT J

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

APPROVED SPACE PLANS

 

LOGO [g449870ex10_13pg51.jpg]

 

EXHIBIT J

-1-



--------------------------------------------------------------------------------

EXHIBIT J

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

APPROVED SPACE PLANS

 

LOGO [g449870ex10_13pg52.jpg]

 

EXHIBIT J

-2-



--------------------------------------------------------------------------------

EXHIBIT J

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

APPROVED SPACE PLANS

 

LOGO [g449870ex10_13pg53.jpg]

 

EXHIBIT J

-3-



--------------------------------------------------------------------------------

EXHIBIT K

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

LOCATION OF TENANT’S SIGNAGE

 

LOGO [g449870ex10_13pg54.jpg]

 

EXHIBIT K

-1-



--------------------------------------------------------------------------------

EXHIBIT K

BAYHILL OFFICE CENTER

BAYHILL 6

SAN BRUNO, CALIFORNIA

LOCATION OF TENANT’S SIGNAGE

 

LOGO [g449870ex10_13pg55.jpg]

 

EXHIBIT K

-2-